CONVENTION RELATIVE AUX TRAVAUX DE RECHERCHE
ET D'EXPLOITATION DES GISEMENTS D'HYDROCARBURES

Entre les soussignés :

L'ETAT TUNISIEN (ci-après dénommé "L'AUTORITE CONCEDANTE"), représenté par
Monsieur Afif CHELBI, Ministre de l'Industrie, de l'Energie et des Petites et Moyennes

Entreprises.
M.LE.PME MF: L :
913279J/N/N/000 | une part,

Et,

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES (ci-après dénommée
"ETAP"), dont le siège est au 27 bis Avenue Khéreddine Pacha, 1073 - Tunis,
représentée par son Président Directeur Général, Monsieur Khaled BECHEIKH, dûment

mandaté pour signer cette Convention. ETAP MF:
Et, 02766B/A/M/000

THETHYS OIL & MINING Inc. (ci-après dénommée “TETHYS”) Société établie et
régie selon les lois de l'Etat Delaware U.S.A ayant son siège social à Delaware 19711
113 Barksdale Professional Center City of Newark, Country of New Castle, faisant
élection de domicile au 10, rue 7000, 1002 — Tunis, représentée par son Directeur
Général, Monsieur Gabriel C. BARZESCU dûment mandaté pour signer cette Convention

d'autre part,

ETAP agit en tant que Titulaire et TETHYS en tant qu'Entrepreneur.
Il est préalablement exposé ce qui suit :

Un protocole d'Accord a été conclu en date du 4 Avril 2007 entre l'Autorité Concédante
d'une part et ETAP et TETHYS d'autre part portant autorisation de travaux de
prospection dans le Permis "Permis MAHDIA". Un arrêté du Ministre de l'Industrie, de
l'Energie et des Petites et Moyennes Entreprises en date du 11 Juillet 2007 a été publié
au Journal Officiel de la République Tunisienne n°58 en date du 20 Juillet 2007.

L'ETAP et TETHYS ont déposé conjointement en date du 19 Mai 2009 une demande de
Transformation de Permis de Prospection en Permis de Recherche auprès de la DGE
sous le régime du Code des Hydrocarbures et des textes qui le complètent et le
modifient dit "Permis MAHDIA" comportant neuf cent quarante cinq (945) périmètres
élémentaires de quatre (4) km2 chacun, d'un seul tenant, soit trois mille sept cent
quatre vingt kilomètres carrés (3 780 km?2).

L'ETAP est en droit conformément au titre VI du Code des Hydrocarbures de conclure un
Contrat de Partage de Production avec un entrepreneur possédant les ressources
financières et l'expérience technique nécessaires.
TETHYS a fait la preuve qu'elle possède les ressources financières et l'expérience
technique nécessaires pour exercer toutes les activités de recherche, d'appréciation de
développement et d'exploitation des hydrocarbures.

L'ETAP et TETHYS ont conclu un Contrat de Partage de Production sous lequel TETHYS
exercera toutes les activités objet de la présente Convention et ses Annexes.

En vertu de ce Contrat TETHYS pourra prélever directement une partie de la production
pétrolière ou gazière pour récupérer toutes les dépenses de recherche, d'appréciation,
de développement et de production ainsi qu'une autre part à titre de rémunération .
ETAP recevra la part de production restante.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :

ARTICLE PREMIER:

Le Permis de Recherche , tel que délimité à l'article 2 du Cahier des Charges annexé à la
présente Convention (Annexe A) sera attribué à ETAP par un arrêté du Ministre chargé
des Hydrocarbures qui sera publié au Journal Officiel de la République Tunisienne.

ARTICLE 2 :

L'Entrepreneur s'engage à effectuer et à financer tous les travaux de recherche et
d'exploitation conformément aux dispositions du Code des Hydrocarbures et des textes
réglementaires pris pour son application et notamment son titre 6 et conformément aux
dispositions du Contrat de Partage de Production et de la présente Convention et ses
Annexes .

L'AUTORITE CONCEDANTE accorde à l'Entrepreneur le bénéfice de tous les avantages et
privilèges prévus par le Code des Hydrocarbures , et par la présente Convention ainsi
que ses annexes .

Les annexes qui font partie intégrante de la dite Convention sont :
- Annexe A: le cahier des charges ;
- Annexe B: la procédure des changes ;
- Annexe C : définition et carte de permis.
(les coordonnées des sommets du permis et l'extrait de carte)

ETAP s'engage à remplir, les obligations auxquelles elle est soumise dans les délais
impartis en vertu de la présente Convention et ses annexes et du Contrat de Partage de
Production.

? [44

ts

Pt
Les travaux de recherche et d'exploitation des hydrocarbures effectués par
l'Entrepreneur dans les zones couvertes par le Permis de Recherche sont assujettis aux
dispositions du Code des Hydrocarbures et des textes réglementaires pris pour son
application , aux dispositions de la présente Convention et ses annexes ainsi que celles
du Contrat de Partage de Production .

ARTICLE 3 :

Conformément aux dispositions du Code des Hydrocarbures et des textes
réglementaires pris pour son application, le Titulaire s'engage à payer à l'AUTORITE
CONCEDANTE :

1. La redevance proportionnelle à la production des hydrocarbures (ci-après désignée
"Redevance") à la valeur ou aux quantités des hydrocarbures liquides ou gazeux
provenant des opérations réalisées dans le cadre de la présente Convention et vendues
ou enlevées par lui ou pour son compte qui sera acquittée suivant les taux prévus à
l’article 101.2.4. du Code des Hydrocarbures.

Le décompte et le versement de cette Redevance, soit en nature, soit en espèces,
seront effectués suivant les modalités précisées au Titre III du Cahier des Charges.

2. Les droits et taxes prévus à l’article 100 du Code des Hydrocarbures.

Il est précisé que lesdits droits, taxes et la Redevance seront dus, même en l'absence de
bénéfice.

3. L'impôt sur les bénéfices suivant les taux prévus à l'article 101 du Code des
Hydrocarbures. Les paiements effectués par le Titulaire au titre de l'impôt sur les
bénéfices remplacent tout impôt qui pourrait être du en application des dispositions du
Code de l'Impôt sur le Revenu des Personnes Physiques et de l'Impôt sur les Sociétés.

Les bénéfices soumis à l'impôt seront calculés conformément aux dispositions du Titre
sept (7), chapitre un (1) du Code des Hydrocarbures.

Pour la détermination des bénéfices nets, l'Entrepreneur tiendra en Tunisie une
comptabilité en Dinars où seront enregistrés tous les frais, dépenses, et charges
encourus par lui au titre des activités assujetties à la présente Convention , y compris
les ajustements nécessaires pour corriger les pertes ou gains de change qui
résulteraient sans ces ajustements, d'une ou plusieurs modifications intervenant dans
les taux de change entre le Dinar et la monnaie nationale de l'Entrepreneur en cause
dans laquelle lesdits frais, dépenses et charges ont été encourus , étant entendu que
ces ajustements ne seront pas eux-mêmes considérés comme un bénéfice ou une perte
aux fins de l'impôt sur les bénéfices.

L'amortissement des immobilisations corporelles et des dépenses traitées comme des
immobilisations en vertu de l'article 109.1 du Code des Hydrocarbures peut être
différé, autant que besoin est, de façon à permettre leur imputation sur les exercices
bénéficiaires jusqu'à extinction complète.
Tout solde non amorti de la valeur desdites immobilisations perdues ou abandonnées
pourra être traité comme frais déductible au titre de l'exercice au cours duquel la perte
ou l'abandon a eu lieu.

Pour chaque exercice bénéficiaire, l'imputation des charges et amortissements sera
effectuée dans l'ordre suivant :

a. report des déficits antérieurs,
b. amortissements différés,
c. autres amortissements.

4. L'Entrepreneur paiera pour son propre compte et comptabilisera au titre des
dépenses recouvrables, les droits , taxes et tarifs prévus à l'article 114 du Code des
Hydrocarbures ;

5. l'Entrepreneur est assujetti au paiement de l'impôt sur les bénéfices visé à l'article
101.3 du Code des Hydrocarbures, toutefois, l'impôt sur les bénéfices issus des
hydrocarbures dû par l'Entrepreneur au titre de la présente Convention, sera pris en
charge totalement par le Titulaire et payé, pour le compte de l'Entrepreneur et ce
conformément aux dispositions de Code des Hydrocarbures.

ARTICLE 4 :

Avant la fin du mois d'Octobre de chaque année, l'Entrepreneur est tenu de notifier à
l'AUTORITE CONCEDANTE ses programmes prévisionnels de travaux de recherche et
d'exploitation pour l'année suivante, accompagnés des prévisions de dépenses. Il
avisera l’AUTORITE CONCEDANTE des révisions apportées à ces programmes .

L'Entrepreneur est tenu de communiquer sans délai à l'AUTORITE CONCEDANTE les
contrats de fournitures de services, de travaux ou de matériels dont la valeur dépasse
l'équivalent en dinars tunisiens de trois cent milles (300 000 #) dollars.

L'Entrepreneur convient que le choix de ses contractants et fournisseurs sera effectué
par appel à la concurrence et d'une manière compatible avec l'usage dans l'industrie
pétrolière et gazière internationale.

A cette fin, tous les contrats ou marchés (autres que ceux relatifs au personnel, aux
assurances, aux instruments financiers et ceux occasionnés par un cas de force majeur),
dont la valeur dépasse l'équivalent en dinars tunisiens trois cent milles (300 000 $)
Dollars des Etats Unis d'Amérique seront passés à la suite de larges consultations, dans
le but d'obtenir les conditions les plus avantageuses pour l'Entrepreneur, les entreprises
consultées, tunisiennes ou étrangères , étant toutes placées sur un pied d'égalité.
Toutefois, l'Entrepreneur sera dispensé de procéder ainsi dans les cas où il fournira en
temps utile à l'AUTORITE CONCEDANTE les raisons justificatives d'une telle dispense.
ARTICLE 5 :

L'Entrepreneur conduira toutes les opérations avec diligence, selon les réglementations
techniques en vigueur ou à défaut d'une réglementation appropriée, suivant les saines
pratiques admises dans l'industrie pétrolière et gazière internationale, de manière à
réaliser une récupération ultime optimale des ressources naturelles couvertes par le
Permis et les Concessions qui en dérivent. Les droits et obligations de l’Entrepreneur en
ce qui concerne les obligations de travaux minima, les pratiques de conservation de
gisement, les renouvellements, les cessions, l'extension en durée ou de superficie,
l'abandon, et la renonciation seront tels qu'ils sont prévus par les dispositions du Code
des Hydrocarbures et des textes réglementaires pris pour son application et par le
cahier des charges .

L'Entrepreneur a le droit de transférer tout ou partie de ses droits, obligations et intérêts
découlant de la présente Convention et du Contrat de Partage de Production à des tiers
ou à des Sociétés Affiliées, conformément aux dispositions du Code des Hydrocarbures,
de la présente Convention et du Contrat de Partage de Production.

ARTICLE 6 :
L'AUTORITE CONCEDANTE s'engage :

1. à accorder au Titulaire les renouvellements de son Permis dans les conditions fixées
par le Code des Hydrocarbures et les textes réglementaires pris pour son application, et
les articles 3 à 5 inclus et l'article 9 du cahier des charges ;

2. à attribuer des Concessions d'Exploitation au Titulaire dans les conditions fixées par
le Code des Hydrocarbures et les textes réglementaires pris pour son application et par
le cahier des charges ;

3. à ne pas placer le Titulaire et/ou l'Entrepreneur, directement ou indirectement sous
un régime exorbitant du droit commun en vue de la réalisation des activités envisagées
par la présente Convention et le cahier des charges ;

4. à ne pas augmenter les droits d'enregistrement ou droits fixes auxquels sont
assujettis les Titres des Hydrocarbures, tels qu'ils sont fixés conformément au Code des
Hydrocarbures au moment de la signature de la présente Convention si ce n'est pour les
réviser proportionnellement aux variations générales des prix en Tunisie ;

5. à ce que tous les biens et marchandises importés en franchise conformément aux
dispositions de l'article 116 du Code des Hydrocarbures puissent être réexportés
également en franchise, sous réserve des restrictions qui pourraient être édictées par
l'AUTORITE CONCEDANTE en période de guerre ou d'état de siège ;

6. à faire bénéficier le Titulaire et l'Entrepreneur pour le ravitaillement en carburants et
combustibles de leurs navires et autres embarcations, du régime spécial prévu pour la
marine marchande.

ni E
1 ç

nf

} hr”
7. à ce que le Titulaire et l'Entrepreneur soient assujettis pour les opérations réalisées
dans le cadre de la présente Convention à la procédure des changes prévue au Chapitre
2, Titre VII du Code des Hydrocarbures , telle que précisée à l'Annexe B qui fait partie
intégrante de la présente Convention.

ARTICLE 7 :

Le Titulaire et l'Entrepreneur s'engagent à commercialiser les hydrocarbures extraits
dans les meilleures conditions économiques possibles . A cet effet, ils s'engagent à
procéder à leur vente conformément aux dispositions de l'article 53 du Cahier des
Charges .

ARTICLE 8 :

Tout différend relatif à l'application de la présente Convention et de ses annexes entre
l'AUTORITE CONCEDANTE et l'Entrepreneur qui ne pourrait être résolu à l'amiable, sera
réglé par voie d'arbitrage conformément au Règlement d'Arbitrage de la Chambre de
Commerce Internationale, par trois (3) arbitres nommés conformément à ce Règlement.
L'Autorité Concédante et l'Entrepreneur désigneront chacun un arbitre et les deux
arbitres ainsi désignés nommeront le troisième arbitre qui sera le président du tribunal
arbitral. Faute d'une Partie de désigner un arbitre, ou de se mettre d'accord sur la
désignation du troisième arbitre, celui-ci sera désigné par la Chambre de Commerce
Internationale.

La loi et la règelementation applicable seront celles de la législation Tunisienne. Le lieu
de l'arbitrage sera Paris (France) et la langue utilisée sera le français.

Les Parties acceptent que la sentence arbitrale soit définitive, liera les Parties et ne sera
pas susceptible d'appel. Les Parties s'engagent à exécuter sans délai la sentence
arbitrale rendue par les arbitres et renoncent à toutes voies de recours, elle pourra être
revêtue d'exequature par tout tribunal compétant.

La prise en charge par l’une des Parties ou la répartition entre celles-ci des coûts relatifs
à la procédure d'arbitrage seront décidés par le tribunal arbitral ; étant entendu que
chaque Partie supportera les coûts engagés à son initiative propre, y compris mais non
limité aux honoraires et frais de ses avocats.

ARTICLE 9 :

Si l'exécution des présentes dispositions par une partie est retardée par un cas de force
majeure, le délai prévu pour ladite exécution sera prorogé d'une période égale à celle
durant laquelle la force majeure aura persisté. La durée de validité du Permis ou de la
Concession d'exploitation, suivant le cas, sera prorogée en conséquence sans pénalités.

ARTICLE 10 :

Les droits et obligations du Titulaire et de l'Entrepreneur sont ceux résultant du Code
des Hydrocarbures et des textes réglementaires pris pour son application en vigueur à la
date de signature de la présente Convention et ceux résultant de ladite Convention .

ARTICLE 11 :

La Convention Particulière et l'ensemble des textes qui lui sont annexés sont dispensés
des droits de timbre . Ils seront enregistrés sous le régime du droit fixe aux frais du
Titulaire conformément aux dispositions de l'article 100.a du Code des Hydrocarbures

Fait à Tunis, le .…
en sept (07) exemplaires originaux

Pour l'ETAT TUNISIEN
Afif CHELBI

Ministre de l'Industrie, de l'Energie et des Petites
et Moyennes Entreprises

Pour l'Entreprise Tunisienne Pour THETHYS OIL & MINING Inc
d'Activités Pétrolières

Gabriel C. BARZESCU

|
“

ANNEXE A

CAHIER DES CHARGES

CAHIER DES CHARGES

Annexé à la Convention particulière portant autorisation de recherche et d'exploitation
des gisements d'Hydrocarbures dans le Permis dit « MAHDIA».

ARTICLE PREMIER : Objet du cahier des charges

Le Présent cahier des charges qui fait partie intégrante de la Convention portant
autorisation de recherche et d'exploitation des gisements d'Hydrocarbures dans le
Permis MAHDIA , ci-après dénommé «le Permis» , a pour objet de préciser les
conditions dans lesquelles l'Entreprise Tunisienne d'Activités Pétrolières "ETAP" ci-après
désignée par l'expression « le Titulaire » et la société THETHYS OIL & MINING Inc
agissant en tant qu'Entrepreneur dans le cadre d'un contrat de Partage de Production et
désignée ci-après par l'expression « l'Entrepreneur, ou la Société » :

1. effectueront des travaux ayant pour objet la recherche des hydrocarbures ;

2. procéderont dans le cas où ils découvriraient un gisement exploitable, au
développement et à l'exploitation de ce gisement.

TITRE PREMIER
TRAVAUX DE RECHERCHE

ARTICLE 2 : Délimitation du Permis

Le permis visé à l'article premier ci-dessus est délimité conformément aux dispositions
de l'article 13 du Code des Hydrocarbures et comporte 945 périmètres élémentaires soit
une surface totale initiale de trois mille sept cent quatre vingt kilomètres carrés
(3 780 km?).

ARTICLE 3 : Obligation de réalisation des travaux minima pendant la période initiale
de validité du Permis

Pendant la période initiale de validité du Permis fixée à trois (3) ans, l'Entrepreneur

s'engage à réaliser le programme de travaux de recherche minimum comportant :

- Le forage d'un (1) puits d'exploration ayant pour objectif la formation Ain Grab et
atteindra une profondeur minimale de 1000 mètres.

- Le montant des dépenses pour la réalisation de ces travaux est estimé à quatre
Millions (4.000.000 $) de Dollars des Etats Unis d'Amérique.
Au cas où l'Entrepreneur réalise le programme des travaux de la période initiale de
validité du Permis et celui de toute autre période de son renouvellement, telles que
définies à l'article 5 ci-dessous, il aura satisfait à ses obligations même au cas où les
travaux auront été réalisés à un coût inférieur au coût estimatif.

Si l'Entrepreneur à la fin de l’une quelconque des périodes de validité du Permis n'a pas
réalisé ses engagements relatifs aux travaux afférents à la période considérée , il sera
tenu de verser à l'AUTORITE CONCEDANTE le montant nécessaire à l'accomplissement
ou à l'achèvement des dits travaux de recherche.

Le dit montant ainsi que les modalités de son versement seront notifiés par l'AUTORITE
CONCEDANTE à l'Entrepreneur.

En cas de contestation, qui devra être élevée au plus tard 30 jours à compter de la date
de la notification visée ci-dessus , l'AUTORITE CONCEDANTE et l'Entrepreneur
désigneront d'un commun accord, un expert indépendant pour trancher le différend
dans les 60 jours suivant la formulation de la dite contestation.

L'expert désigné devra rendre son verdict dans les 60 jours qui suivent sa nomination.
Sa sentence est immédiatement exécutoire.

Les frais et honoraires de l'expert désigné seront supportés, à parts égales, par
l'Entrepreneur et l'AUTORITE CONCEDANTE.

ARTICLE 4 : Justification des dépenses relatives aux travaux de recherche exécutés

L'Entrepreneur est tenu de justifier vis-à-vis de l'AUTORITE CONCEDANTE le montant
des dépenses relatives aux travaux de recherche effectués par lui pendant la durée de
validité du Permis.

ARTICLE 5 : Renouvellement du Permis

Conformément aux dispositions de la section IV du Titre III du Code des Hydrocarbures
et des textes réglementaires pris pour son application et sous réserve d'avoir satisfait
aux conditions prévues par la dite section , le Titulaire aura droit à deux (2) périodes de
renouvellement d'une durée de trois (3) années chacune .

Pour la période du premier renouvellement, l'Entrepreneur s'engage à réaliser le
programme minimum de travaux suivant :

- Le forage d'un (1) puits d'exploration ayant pour objectif la formation Ain Grab et
atteindra une profondeur minimale de 1000 mètres.

- Le montant des dépenses pour la réalisation de ces travaux est estimé à quatre
Millions (4.000.000 $) de Dollars des Etats Unis d'Amérique.

Le t AG
Pour la période du second renouvellement , l'Entrepreneur s'engage à réaliser le
programme de travaux suivant :

- Le forage d'un (1) puits d'exploration ayant pour objectif la formation Ain Grab et
atteindra une profondeur minimale de 1000 mètres.

- Le montant des dépenses pour la réalisation de ces travaux est estimé à quatre
Millions (4.000.000 $) de Dollars des Etats Unis d'Amérique.

TITRE Il
DECOUVERTE ET EXPLOITATION D'UN GISEMENT
D’HYDROCARBURES

ARTICLE 6 : Octroi d’une Concession d'Exploitation

Si l’Entrepreneur fait la preuve d'une découverte et s'il a satisfait aux conditions fixées
par le Code des Hydrocarbures et les textes réglementaires pris pour son application, le
Titulaire aura le droit d'obtenir la transformation d'une partie du Permis en Concession
d'Exploitation .

La Concession d'Exploitation sera instituée conformément aux dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application et conformément
aux conditions ci-après :

- le périmètre sera choisi selon les règles de l'art et en tenant compte des
résultats obtenus par l'Entrepreneur ;

- le périmètre n'isolera pas une enclave fermée à l'intérieur de la Concession.

Il est entendu qu'en cas de découvertes situées à l'extérieur de la Concession
d'Exploitation mais à l'intérieur du Permis de Recherche , le Titulaire aura le droit de
requérir la transformation en concession du périmètre englobant chaque nouvelle
découverte .

ARTICLE 7 : Obligation d'exploitation

L'Entrepreneur s'engage à exploiter l'ensemble de ses Concessions suivant les règles de
l'art et avec le souci d'en tirer le rendement optimum compatible avec une exploitation
économique, et suivant des modalités qui, sans mettre en péril ses intérêts
fondamentaux d'exploitant, serviraient au maximum les intérêts économiques de la
Tunisie .

Si l'Entrepreneur fait la preuve qu'aucune méthode d'exploitation ne permet d'obtenir
des hydrocarbures à partir du gisement à un prix de revient permettant, eu égard aux
prix mondiaux des dits produits, une exploitation bénéficiaire, il sera relevé de
l'obligation d'exploitation , mais sous la réserve prévue à l'article 8 ci-après.

-11-

ARTICLE 8 : Exploitation spéciale à la demande de l'AUTORITE CONCEDANTE

1. Si, dans l'hypothèse visée à l'article 7 ci-dessus, l'AUTORITE CONCEDANTE,
soucieuse d'assurer le ravitaillement du pays en hydrocarbures, décidait quand même
que le dit gisement doit être exploité, l'Entrepreneur sera tenu de le faire, à condition
que l'AUTORITE CONCEDANTE lui garantisse la vente des hydrocarbures produits à un
juste prix couvrant ses frais directs et ses frais généraux d'exploitation, les taxes de
toutes espèces, la quote-part des frais généraux du siège social (mais à l'exclusion de
tous amortissements au titre des travaux antérieurs de recherche, de tous frais de
travaux de recherche exécutés ou à exécuter , dans le reste de la Concession ou dans la
zone couverte par le Permis), et lui assure une marge bénéficiaire nette égale à dix
pour cent (10%) des dépenses mentionnées ci-dessus.

2. Si, toutefois, l'obligation résultant du paragraphe 1. du présent article conduisait
l'Entrepreneur à engager des dépenses de premier établissement jugées excessives au
regard des programmes de développement normal de ses recherches et exploitations,
ou dont l'amortissement normal ne pourrait pas être prévu avec une sécurité suffisante,
le Titulaire , l'Entrepreneur et l'AUTORITE CONCEDANTE se concerteront pour étudier le
financement de l'opération proposée.

Dans ce cas, l'Entrepreneur ne sera jamais tenu d'augmenter contre son gré ses
investissements dans une opération déterminée, si celle-ci n'est pas comprise dans ses
programmes généraux de recherche et d'exploitation .

Si une telle augmentation des investissements devenait nécessaire, le Titulaire ,
l'Entrepreneur et l'AUTORITE CONCEDANTE se concerteront pour étudier les modalités
de son financement que l'AUTORITE CONCEDANTE sera appelée à assumer en partie ou
en totalité .

3. Le Titulaire et l'Entrepreneur pourront, à tout instant, se désengager des obligations
visées au présent Article en renonçant à la partie de la concession à laquelle elles
s'appliquent et ce, dans les conditions prévues à l'article 47 du présent Cahier des
Charges .

De même, si une concession n’a pas encore été accordée, le Titulaire pourra, à tout
instant, se désengager en renonçant à demander la concession et en abandonnant son
permis de recherche sur la structure considérée.

ARTICLE 9 : Renouvellement du Permis de recherche en cas de découverte d’un gisement

A l'expiration de la période couverte par le deuxième renouvellement et si l'Entrepreneur
a fait une découverte et a satisfait aux conditions définies dans le Code des
Hydrocarbures et à ses obligations de travaux telles que définies à l'article 5 ci-dessus,
le Titulaire aura droit à un troisième renouvellement du Permis pour une période de trois
(03) années.

-12- & AÉ

Pour la période du troisième renouvellement, l'Entrepreneur s'engage à réaliser le
programme de travaux suivant :

- Le forage d'un (1) puits d'exploration ayant pour objectif la formation Ain Grab et
atteindra une profondeur minimale de 1000 mètres.

- Le montant des dépenses pour la réalisation de ces travaux est estimé à quatre
Millions (4.000.000 $) de Dollars des Etats Unis d'Amérique.

TITRE Ill
REDEVANCE PROPORTIONNELLE A LA PRODUCTION
DES HYDROCARBURES

ARTICLE 10 : Redevance due sur les Hydrocarbures Liquides

1. La redevance proportionnelle aux quantités des Hydrocarbures Liquides produites par
le Titulaire à l'occasion de ses travaux de recherche ou d'exploitation est acquittée dans
le cas de paiement en espèces ou livrée gratuitement en cas de paiement en nature à
l'AUTORITE CONCEDANTE, en un point dit « point de perception » qui est défini à
l'article 12 du présent Cahier des Charges, avec les ajustements qui seraient nécessaires
pour tenir compte de l'eau et des impuretés ainsi que des conditions de température et
de pression dans lesquelles les mesures ont été effectuées .

2. La production liquide au titre de laquelle est due la redevance proportionnelle sera
mesurée à la sortie des réservoirs de stockage situés sur les champs de production. Les
méthodes utilisées pour les mesures seront proposées par le titulaire et agréées par
l'AUTORITE CONCEDANTE. Ces mesures seront faites suivant un horaire à fixer en
fonction des nécessités de services du chantier. L'AUTORITE CONCEDANTE en sera
informée en temps utile. Elle pourra se faire représenter lors des opérations de mesure
et procéder à toutes vérifications contradictoires.

3. La redevance proportionnelle à la production sera liquidée mensuellement . Elle devra
être perçue au cours de la première quinzaine du mois suivant celui au titre duquel elle
est due. Le Titulaire transmettra à l'AUTORITE CONCEDANTE un « relevé des quantités
d'hydrocarbures assujetties à la redevance » avec toutes les justifications utiles dans
lesquelles seront prises en compte les mesures contradictoires de production.

Après vérification et correction, s’il y a lieu , le relevé ci-dessus mentionné sera arrêté
par l'AUTORITE CONCEDANTE .

ARTICLE 11: Choix du mode de paiement de la redevance proportionnelle à la
production

Le choix du mode de paiement de la Redevance proportionnelle à la production, soit en
espèces, soit en nature, appartient à l'AUTORITE CONCEDANTE.

-13- #n
En ce qui concerne les Hydrocarbures Liquides, l'AUTORITE CONCEDANTE notifiera au
Titulaire, au plus tard le 30 Juin de chaque année, son choix du mode de paiement et
dans le cas de paiement en nature, son choix des points de livraison visés aux Articles
12et 13 du présent Cahier des Charges. Ce choix sera valable pour la période allant du
1er janvier au 31 décembre de l’année suivante .

Si l'AUTORITE CONCEDANTE ne notifie pas son choix dans le délai imparti, elle sera
censée avoir choisi le mode de paiement en nature .

En ce qui concerne le gaz, l'AUTORITE CONCEDANTE et le Titulaire se concerteront en
vue de fixer le mode de paiement et les périodes de son application.

ARTICLE 12 : Modalités de perception en espèces de la redevance proportionnelle sur les
hydrocarbures liquides

1. Si la redevance proportionnelle est perçue en espèces, son montant sera liquidé
mensuellement en prenant pour base, d'une part, le relevé arrêté par l'AUTORITE
CONCEDANTE, comme il est stipulé au paragraphe 3 de l'article 10 du présent Cahier
des Charges et d'autre part, la valeur des hydrocarbures liquides déterminée à la sortie
des réservoirs de stockage situés sur le champ de production , ci-après désigné «point
de perception». Il est convenu que ce montant s'établira en fonction des prix des ventes
effectivement réalisées conformément à l'article 53 du présent Cahier des Charges,
diminués des frais de transport mais non de la Redevance des Prestations
Douanières (RPD), à partir des dits réservoirs jusqu'à bord des navires.

2. Le prix appliqué pour chaque catégorie d'hydrocarbures assujettis à la redevance sera
le prix visé au paragraphe 3. du présent article pour toute quantité vendue par le
Titulaire pendant le mois considéré, corrigé par des ajustements appropriés de telle
manière que ce prix soit ramené aux conditions de référence stipulées au paragraphe 1.
ci-dessus et adoptées pour la liquidation de la redevance.

3. Le prix de vente sera le prix que le Titulaire aura effectivement reçu conformément à
l’article 53 du présent Cahier des Charges et à l'article 50.1 du Code des Hydrocarbures
en ce qui concerne les ventes effectuées pour couvrir les besoins de la consommation
intérieure tunisienne .

4. Les prix unitaires à appliquer pour le mois en question seront calculés conformément
à l'articie 53 du présent Cahier des Charges et seront communiqués par le Titulaire en
même temps que le relevé mensuel mentionné au paragraphe 3 de l'article 10 du
présent Cahier des Charges.

Si le Titulaire omet de communiquer les prix, ou ne les communique pas dans le délai
imparti, ceux-ci seront fixés d'office par l'AUTORITE CONCEDANTE, suivant les principes
définis aux paragraphes 2, 3 et 4 du présent article et sur la base des éléments
d'information en sa possession.

244-

ARTICLE 13 : Modalités de perception en nature de la redevance proportionnelle sur les
hydrocarbures liquides

Si la redevance proportionnelle sur les hydrocarbures liquides est perçue en nature, elle
le sera au « point de perception » défini à l'article 12 ci-dessus. Toutefois, elle pourra
être livrée en un autre point dit « point de livraison », suivant les dispositions prévues
au présent Article.

En même temps qu'il adressera à l'AUTORITE CONCEDANTE le relevé visé au
paragraphe 3 de l'article 10 ci-dessus, le Titulaire fera connaître les quantités des
différentes catégories d'hydrocarbures liquides constituant la redevance proportionnelle
et l'emplacement précis où elles seront stockées.

L'AUTORITE CONCEDANTE peut choisir, comme point de livraison des hydrocarbures
liquides constituant la redevance en nature, soit le point de perception , soit tout autre
point situé à l'un des terminus des pipe-lines principaux du Titulaire et de
l'Entrepreneur.

L'AUTORITE CONCEDANTE aménagera à ses frais les installations de réception
adéquates, au point convenu pour la livraison. Elles seront adaptées à l'importance, à la
sécurité et au mode de production du gisement d'hydrocarbures .

L'AUTORITE CONCEDANTE pourra imposer au Titulaire et à l'Entrepreneur de construire
les installations de réception visées ci-dessus, mais seulement dans la mesure où il
s'agira d'installations normales situées à proximité des champs de production. Elle
devra alors fournir les matériaux nécessaires et rembourser au Titulaire et à
l’Entrepreneur les débours réels dans la monnaie de dépense.

Les hydrocarbures liquides, constituant la redevance en nature, deviendront la propriété
de l'AUTORITE CONCEDANTE à partir du « point de perception » et seront livrés par le
Titulaire à l'AUTORITE CONCEDANTE au point de livraison fixé par cette dernière. Si le
point de livraison est distinct du point de perception, c'est-à-dire qu'il est situé en
dehors du réseau général de transport du Titulaire et de l'Entrepreneur, l'AUTORITE
CONCEDANTE remboursera à l'Entrepreneur le coût réel des opérations de manutention
et de transport effectuées par celui-ci entre le point de perception et le point de
livraison, y compris la part d'amortissement de ses installations et les frais des
assurances contre les pertes et la pollution qui doivent être obligatoirement souscrites .

L'enlèvement des hydrocarbures liquides constituant la redevance en nature sera fait au
rythme concerté chaque mois entre le Titulaire et l'AUTORITE CONCEDANTE.

Sauf en cas de force majeure, l'AUTORITE CONCEDANTE devra aviser le Titulaire au
moins dix (10) jours à l'avance des modifications qui pourraient affecter le programme
de chargement prévu.

L'AUTORITE CONCEDANTE fera en sorte que les quantités d'hydrocarbures constituant
la redevance due pour le mois écoulé soient enlevées d'une manière régulière dans les
trente (30) jours qui suivront la remise par le Titulaire de la communication visée au
paragraphe 2 du présent article.

-15- & a
Toutefois, un plan d'enlèvement portant sur des périodes supérieures à un mois pourra
être arrêté d'un commun accord .

Si les quantités d'hydrocarbures constituant la redevance ont été enlevées par
l'AUTORITE CONCEDANTE dans un délai de trente (30) jours, le Titulaire n'aura droit à
aucune indemnité .

Toutefois, l'AUTORITE CONCEDANTE se réserve le droit d'exiger du Titulaire une
prolongation de ce délai de trente (30) jours pour une nouvelle période qui ne pourra
dépasser soixante (60) jours .

La facilité ainsi donnée donnera lieu à contrepartie, l'AUTORITE CONCEDANTE devra
payer au Titulaire une indemnité calculée suivant un tarif concerté à l'avance ,
rémunérant les charges additionnelles subies de ce fait par l'Entrepreneur.

Dans tous les cas, le Titulaire ne pourra pas être tenu de prolonger la facilité visée au
paragraphe 5 du présent article, au-delà de l'expiration d'un délai total de quatre-vingt
dix (30 +60) jours .

Passé ce délai, il sera considéré que la redevance n'est plus payée en nature. Le
Titulaire aura le droit en conséquence de vendre les quantités non enlevées par
l'AUTORITE CONCEDANTE sur le marché du pétrole avec obligation de remettre à
l'AUTORITE CONCEDANTE les produits de la vente dans les conditions prévues à l'article
12 ci-dessus .

Dans le cas où les dispositions prévues au paragraphe 6 du présent article, sont mises
en application plus de deux (2) fois au cours du même exercice , le Titulaire pourra
exiger que la redevance soit payée en espèces jusqu'à la fin de l'exercice considéré.

ARTICLE 14 : Redevance due sur les hydrocarbures gazeux

1. Le Titulaire acquittera en cas de paiement en espèces ou livrera gratuitement en cas
de paiement en nature à l'AUTORITE CONCEDANTE une redevance proportionnelle à la
production des hydrocarbures gazeux calculée suivant les dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application.

La redevance sera perçue :

- Soit en espèces sur les quantités de gaz vendu par le Titulaire. Le prix de vente à
considérer est celui pratiqué par le Titulaire conformément aux dispositions de
l'article 53 du présent Cahier des Charges , après les ajustements nécessaires pour
ramener les quantités considérées au «point de perception ». Ce point de
perception est l'entrée du gazoduc principal de transport du gaz.

- Soit en nature sur les quantités de gaz produit par le Titulaire, mesurées à la sortie
des installations de traitement. Les méthodes utilisées pour la mesure seront
proposées par le Titulaire et agréées par l'AUTORITE CONCEDANTE.

A6-

ar

an
meÀ

4
fe
L'AUTORITE CONCEDANTE sera informée en temps utile de la date à laquelle il sera
procédé à la mesure du gaz produit. Elle pourra se faire représenter lors des opérations
de mesure et procéder à toutes vérifications contradictoires.

L'AUTORITE CONCEDANTE pourra choisir comme point de livraison, soit le point de
perception tel que défini au paragraphe précédent, soit tout autre point situé à l'un des
terminus des gazoducs principaux du Titulaire et de l'Entrepreneur, dans les mêmes
conditions que celles indiquées aux paragraphes 3 et 4 de l'article 13 ci-dessus .

2. Si le Titulaire et l'Entrepreneur décident d'extraire, sous la forme liquide, certains
hydrocarbures qui peuvent exister dans le gaz brut, l'AUTORITE CONCEDANTE percevra
la redevance après traitement. La redevance sur ces produits liquides sera perçue , soit
en nature, soit en espèces, à partir d'un « point de perception secondaire » qui sera
celui où les produits liquides sont séparés du gaz.

Dans le cas où le paiement de la redevance s'effectue en nature, un point de livraison
différent pourra être choisi par accord mutuel . Ce point de livraison devra
nécessairement coïncider avec une des installations de livraison prévues par le Titulaire
pour ses propres besoins.

L'AUTORITE CONCEDANTE remboursera sa quote-part des frais de manutention et de
transport dans les mêmes conditions que celles prévues au paragraphes 4 de l'article 13
ci-dessus.

Dans le cas où la redevance est perçue en espèces, elle sera calculée sur la base du prix
de vente effectif pratiqué, corrigé par les ajustements nécessaires pour le ramener aux
conditions correspondant au point de perception secondaire.

Le choix du paiement de la redevance, en espèces ou en nature, sera fait dans les
mêmes conditions prévues à l’article 11 ci-dessus pour les hydrocarbures liquides.

3. Sauf interdiction motivée de l'AUTORITE CONCEDANTE, la gazoline naturelle séparée
par simple détente et stabilisée sera considérée comme un hydrocarbure liquide, qui
peut être remélangé au pétrole brut.

Un plan d'enlèvement portant sur des périodes de six (6) mois pourra être arrêté d'un
commun accord, qu'il s'agisse de la redevance payée en gazoline naturelle, ou de
l'écoulement dudit produit pour les besoins de l'économie tunisienne.

4. Le Titulaire et l’Entrepreneur n'auront l'obligation :

- ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre le gaz marchand,
dans la mesure où ils auront trouvé un débouché commercial pour le dit gaz;

- ni de stabiliser ou de stocker la gazoline naturelle;
-_ ni de réaliser une opération particulière de traitement ou de recyclage.

5. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la redevance en
nature, elle devra fournir à ses propres frais aux points de livraison agréés, des moyens
de réception adéquats, capables de recevoir sa quote-part des liquides au moment où ils
deviennent disponibles au fur et à mesure de leur production ou de leur sortie des

mé
-47- i fi 2
usines de traitement. L'AUTORITE CONCEDANTE prendra en charge les liquides à ses
risques et périls, dès leur livraison. Elle ne pourra pas imposer le stockage de ces
liquides au Titulaire.

6. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la redevance en

espèces, cette redevance sera liquidée mensuellement conformément aux dispositions
du paragraphe 3 de l'article 10 et de l'article 12 ci-dessus.

7. Si l'AUTORITE CONCEDANTE n'est pas en mesure de recevoir la redevance en nature
dans les conditions spécifiées au paragraphe 5 du présent Article, elle sera réputée avoir
renoncé à la perception en nature soit pour toutes les quantités correspondant à la
redevance due ou pour la partie de ces quantités pour laquelle elle ne dispose pas de
moyens de réception adéquats.

TITRE IV
INSTALLATIONS DE RECHERCHE ET
D'EXPLOITATION DU TITULAIRE ET DE L'ENTREPRENEUR

ARTICLE 15 : Facilités données au Titulaire et à l’Entrepreneur pour leurs installations
annexes

Conformément aux dispositions des Articles 84 à 90 du Code des Hydrocarbures,
L'AUTORITE CONCEDANTE donnera au Titulaire et à l'Entrepreneur toutes facilités en
vue d'assurer à leurs frais, d'une manière rationnelle et économique, la prospection, la
recherche, la production, le transport, le stockage et l'évacuation des produits provenant
de leurs recherches et de leurs exploitations, ainsi que toute opération ayant pour objet
le traitement desdits produits en vue de les rendre marchands.

Ces facilités porteront, dans la mesure du possible, sur :

a. l'aménagement des dépôts de stockage sur les champs de production, dans les ports
d'embarquement ou à proximité des usines de traitement,

b. les installations de traitement du gaz brut,

c. les communications routières, ferroviaires, aériennes et maritimes, ainsi que les
raccordements aux réseaux routiers, ferrés, aériens et maritimes,

d.les pipe-lines, stations de pompage et toutes installations de transport des
hydrocarbures en vrac,

e. les postes d'embarquement situés sur le domaine public maritime ou sur le domaine
public des ports maritimes ou aériens,

f. les télécommunications et leurs raccordements aux réseaux de télécommunications
tunisiens,

n£
-18- due
gi

L.

|

Ne
g. les branchements sur les réseaux de distribution d'énergie et sur les lignes privées de
transport d'énergie,

h. les alimentations en eau potable et à usage industriel.

ARTICLE 16 : Installations n’ayant pas un caractère d’ intérêt public

1. L'Entrepreneur établira, à ses frais, risques et périls, toutes installations qui seraient
nécessaires à ses recherches et à ses exploitations et qui ne présenteraient pas un
caractère d'intérêt public, qu'elles soient situées à l'intérieur ou à l'extérieur du permis
et des concessions qui en seraient issues.

Sont considérés comme installations n'ayant pas un caractère d'intérêt public :

a. les moyens de stockage sur les champs de production situés sur la terre ferme ou en
mer,

b. les "pipe-lines" assurant la collecte du pétrole brut ou du gaz à partir des puits et son
acheminement jusqu'aux réservoirs de stockage ou aux centres de traitement,

c. les “pipe-lines" d'évacuation permettant le transport du pétrole brut par chemin de
fer, par route ou par mer ,ainsi que les gazoducs depuis les centres de traitement et
de stockage jusqu'au point de chargement,

d. les réservoirs de stockage aux points de chargement,

e. les installations d'embarquement en vrac par pipe-lines permettant le chargement
des navires,

f. les adductions particulières d'eau dont le Titulaire aurait obtenu l'autorisation ou la
concession,

g. les lignes privées de transport d'énergie électrique,

h. les pistes , routes de service et voies ferrées pour l'accès terrestre et aérien aux
chantiers du Titulaire et de l'Entrepreneur,

ïi. les télécommunications entre les chantiers du Titulaire et de l'Entrepreneur,

j. d'une manière générale, les installations industrielles, les ateliers et les bureaux

destinés à l'usage exclusif du Titulaire et de l'Entrepreneur, et qui constituent des
dépendances légales de leur entreprise ,

k.le matériel de transport terrestre , aérien et maritime propre au Titulaire et à
l'Entrepreneur leur permettant l'accès à leurs chantiers,

2. Pour les installations visées aux alinéas (c), (e), (f) et (g) du paragraphe 1 du présent
article, le Titulaire et l'Entrepreneur seront tenus, si l'AUTORITE CONCEDANTE le leur
demande, de laisser des tierces personnes utiliser lesdites installations, sous les
réserves suivantes :

# a

a. L'Entrepreneur ne sera tenu ni de construire, ni de garder des installations plus
importantes que ses besoins propres ne le nécessitent ;

b. Les besoins propres du Titulaire et de l'Entrepreneur seront satisfaits en priorité sur
ceux des tiers utilisateurs ;

c. L'utilisation des dites installations par des tiers ne gênera pas l'exploitation faite par
l'Entrepreneur pour ses propres besoins ;

d. Les tiers utilisateurs paieront au Titulaire et à l'Entrepreneur une juste indemnité pour
le service rendu.

Les tarifs et conditions d'usage applicables aux tiers seront fixés par le Ministre chargé
des Hydrocarbures sur proposition du Titulaire et de l'Entrepreneur conformément aux
dispositions du Code des Hydrocarbures et des textes réglementaires pris pour son
application .

3. L'AUTORITE CONCEDANTE se réserve le droit d'imposer à l'Entrepreneur de conclure,
avec des tiers titulaires de Permis ou de concessions, des accords en vue d'aménager et
d'exploiter en commun les ouvrages visés aux alinéas (c), (e), (f), (g) et (h) du
paragraphe 1 du présent Article, s'il doit en résulter une économie dans les
investissements et dans l'exploitation de chacune des entreprises intéressées.

4. L'AUTORITE CONCEDANTE, dans le cadre de la législation et de la réglementation en
vigueur, fera toute diligence en vue d'accorder à l'Entrepreneur les autorisations
nécessaires pour exécuter les travaux relatifs aux installations visées au paragraphe 1
du présent Article.

ARTICLE 17 : Utilisation par le Titulaire et par l’Entrepreneur des équipements et de
l'outillage publics existants

Le Titulaire et l’Entrepreneur seront admis à utiliser, pour leurs recherches et leurs
exploitations, tous les équipements et outillage publics existant en Tunisie, suivant les
clauses, conditions et tarifs en vigueur et sur un pied de stricte égalité avec les autres
usagers.

ARTICLE 18 : Installations présentant un intérêt public établies par l'AUTORITE
CONCEDANTE à la demande de l’Entrepreneur

1. Lorsque l'Entrepreneur justifie avoir besoin, pour développer son industrie de
recherche et d'exploitation des Hydrocarbures, de compléter les équipements et
l'outillage publics existants ou d'exécuter des travaux présentant un intérêt public, il
devra en informer l'AUTORITE CONCEDANTE.

L'AUTORITE CONCEDANTE ,le Titulaire et l'Entrepreneur s'engagent à se concerter pour
trouver la solution optimale susceptible de répondre aux besoins légitimes exprimés par
l'Entrepreneur, compte tenu des dispositions législatives et réglementaires en vigueur
concernant le domaine public et les services publics en question.

-20-

ge ar
er
2. Sauf dispositions contraires prévues aux Articles 22, 23 et 24 du présent Cahier, les
parties conviennent d'appliquer les modalités ci-dessous :

a. L'Entrepreneur fera connaître à l'AUTORITE CONCEDANTE ses besoins concernant les
installations dont il demande l'établissement.

Il appuiera sa demande par une note justifiant la nécessité desdites installations et par
un projet d'exécution précis.

Il y mentionnera les délais d'exécution qu'il se serait fixé s'il était chargé lui-même de
l'exécution des travaux. Ces délais devront correspondre aux plans généraux de
développement de ses opérations en Tunisie, tels qu'ils auront été exposés par lui dans
les rapports et compte-rendus qu'il est tenu de présenter à l'AUTORITE CONCEDANTE
en application du Titre V du présent Cahier des Charges.

b. L'AUTORITE CONCEDANTE est tenue de faire connaître à l'Entrepreneur dans un
délai de trois (3) mois, ses observations sur l'utilité des travaux, sur les dispositions
techniques envisagées par l'Entrepreneur et sur ses intentions concernant les modalités
suivant lesquelles les travaux seront exécutés.

Elle se réserve le droit, soit d'exécuter les travaux elle-même, soit d'en confier
l'exécution à l'Entrepreneur.

c. Si l'AUTORITE CONCEDANTE décide d'exécuter elle-même les travaux demandés, elle
précisera si elle entend assurer elle même le financement des travaux de premier
établissement, ou bien si elle entend imposer à l'Entrepreneur de lui rembourser tout ou
partie de ses dépenses.

Dans ce dernier cas, l'Entrepreneur sera tenu de rembourser à l'AUTORITE
CONCEDANTE la totalité ou la part convenue des dépenses réelles dûment justifiées, par
échéances mensuelles qui commencent à courir dans le mois qui suit la présentation des
décomptes, sous peine d'intérêts moratoires calculés au taux légal.

d. Dans les cas visés à l'alinéa (c) du présent article, les projets d'exécution seront mis
au point d'un commun accord entre les parties, conformément aux règles de l'Art, et
suivant les clauses et conditions générales et les spécifications techniques particulières
appliquées par l'AUTORITE CONCEDANTE.

Les projets seront approuvés par le Ministre chargé des Hydrocarbures , l'Entrepreneur
entendu. Il sera tenu compte des observations de ce dernier dans la plus large mesure
possible. L'Entrepreneur aura le droit de retirer sa demande, s'il juge la participation
financière qui lui est imposée trop élevée.

S'il accepte la décision du Ministre chargé des Hydrocarbures, l'AUTORITE CONCEDANTE
sera tenue d'exécuter les travaux avec diligence et d'assurer la mise en service des
ouvrages dans un délai normal, eu égard aux besoins légitimes exprimés par
l’Entrepreneur et aux moyens d'exécution susceptibles d'être mis en oeuvre.

3. Les ouvrages ainsi réalisés seront mis à la disposition de l'Entrepreneur pour la
satisfaction de ses besoins, mais sans que celui-ci puisse en revendiquer l'usage
exclusif.

-21-
L'AUTORITE CONCEDANTE ou tout autre établissement public, office ou concessionnaire
désigné par celle-ci, en assurera l'exploitation, l'entretien et le renouvellement, dans les
conditions qui seront fixées au moment de l'approbation des projets d'exécution.

L'Entrepreneur , en contrepartie de l'usage desdites installations, payera à l'exploitant
les taxes d'usage et péages qui seront fixés, l'Entrepreneur entendu, par le Ministre
chargé des Hydrocarbures. Ces taxes et péages devront être les mêmes que ceux
pratiqués en Tunisie pour des services publics ou des entreprises similaires, s'il en
existe. À défaut, ils seront fixés conformément aux dispositions de l'alinéa (d ) du
paragraphe 2 de l'article 16 du présent Cahier.

Au cas où l'Entrepreneur aurait, comme il est stipulé à l'alinéa (c) du paragraphe 2 du
présent Article, remboursé tout ou partie des dépenses de premier établissement, il en
sera tenu compte dans la même proportion dans le calcul des péages et taxes d'usage.

ARTICLE 19 : Installations présentant un intérêt public exécutées par l’Entrepreneur
(Concession ou autorisation d’utilisation d'outillage public)

Dans le cas visé à l'alinéa (b) du paragraphe 2 de |’ Article 18 du présent Cahier où
l'AUTORITE CONCEDANTE décide de confier à l’ Entrepreneur l'exécution des travaux
présentant un intérêt public, celui-ci bénéficiera, pour les travaux considérés d'une
concession où d'une autorisation d'utilisation d'outillage public.

1. S'il existe déjà une législation en la matière pour le type d'installations en question,
on s'y référera,

2. S'il n'en existe pas, et sauf dispositions contraires stipulées aux Articles 22, 23 et 24
du présent Cahier, on appliquera les dispositions générales ci-dessous :

La concession ou l'autorisation d'utilisation d'outillage public sera accordée dans un acte
séparé, distinct de l'arrêté de Concession d'Exploitation d'Hydrocarbures.

La construction des installations et leur exploitation seront assurées par le
l'Entrepreneur à ses risques et périls.

Les projets y afférents seront établis par l'Entrepreneur et approuvés par l'AUTORITE
CONCEDANTE .

l'AUTORITE CONCEDANTE  approuvera de même les mesures de sécurité et
d'exploitation prises par l'Entrepreneur.

Les ouvrages construits par l’Entrepreneur sur le domaine de l'Etat, des Collectivités
locales ou des établissements publics feront retour de droit à l'AUTORITE CONCEDANTE
à la fin de la Concession d'Exploitation d'Hydrocarbures.

La concession ou l'autorisation d'utilisation de l'outillage public comportera l'obligation
pour le Titulaire et l'Entrepreneur de mettre leurs ouvrages et installations à la

disposition de l'AUTORITE CONCEDANTE et du public ; étant entendu que le Titulaire et
l'Entrepreneur auront le droit de satisfaire leurs propres besoins en priorité, avant de

-2-
satisfaire ceux des autres utilisateurs. Les tarifs d'utilisation seront fixés comme il est
stipulé à l'alinéa (d), du paragraphe 2 de l'article 16 du présent Cahier.

ARTICLE 20 : Durée des autorisations et des concessions consenties pour les installations
annexes de l’Entrepreneur

1. Les concessions et les autorisations d'occupation du domaine public ou du domaine
privé de l'Etat et les concessions et les autorisations d'utilisation de l'outillage public,
seront accordées à l'Entrepreneur pour la durée de validité du Permis de recherche.

Elles seront automatiquement renouvelées aux mêmes conditions à chaque
renouvellement du permis ou d'une portion du permis.

Elles seront automatiquement prorogées, si le Titulaire obtient une ou plusieurs
Concessions d'Exploitation d'Hydrocarbures , accordées conformément à l’article 6 du
présent Cahier des Charges et jusqu'à expiration de la dernière de ces Concessions.

2. Si, toutefois, l'ouvrage motivant la concession ou l'autorisation d'occupation du
domaine public ou du domaine privé de l'Etat ou la concession ou l'autorisation
d'utilisation de l'outillage public cessait d'être utilisé par l'Entrepreneur, l'AUTORITE
CONCEDANTE se réserve les droits définis ci-dessous:

a. Lorsque l'ouvrage susvisé cessera définitivement d'être utilisé par l'Entrepreneur,
l'AUTORITE CONCEDANTE pourra prononcer d'office l'annulation de la concession ou de
l'autorisation d'utilisation de l'outillage public ou d'occupation correspondante;

b. Lorsque l'ouvrage susvisé ne sera que momentanément inutilisé, l'Entrepreneur
pouvant ultérieurement avoir besoin d'en reprendre l'utilisation, l'AUTORITE
CONCEDANTE pourra sous sa responsabilité en requérir l'usage provisoire soit pour son
compte, soit pour le compte d'un tiers désigné par elle.

Toutefois, l'Entrepreneur reprendra l'usage dudit ouvrage dès que celui-ci deviendra à
nouveau nécessaire pour ses recherches ou ses exploitations.

ARTICLE 21 : Dispositions diverses relatives aux autorisations ou concessions autres que
la Concession d'Exploitation des Hydrocarbures

Dans tous les cas, les règles imposées à l'Entrepreneur pour l'utilisation d'un service
public, pour l'occupation du domaine public ou du domaine privé de l'Etat et pour les
concessions ou les autorisations d'utilisation de l'outillage public, seront celles en
vigueur à l'époque considérée, en ce qui concerne la sécurité, la conservation et la
gestion du domaine public et des biens de l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à versement par
l'Entrepreneur des droits d'enregistrement, taxes et redevances applicables au moment
de leur octroi conformément aux procédures en vigueur.

nnÉ
Fe 6 GS
h Ÿ
Les tarifs, taxes d'usage et péages seront ceux des barèmes généraux en vigueur en la
matière. L'AUTORITE CONCEDANTE s'engage à ne pas instituer à l'occasion de la
délivrance des concessions ou des autorisations susvisées et au détriment de
l'Entrepreneur, des redevances, taxes, péages, droits ou taxes d'usage frappant les
installations annexes de l’Entrepreneur d'une manière discriminatoire, et constituant des
taxes ou impôts additionnels n'ayant plus le caractère d'une juste rémunération d'un
service rendu.

ARTICLE 22 : Dispositions applicables aux captages et adductions d'eau

1. L'Entrepreneur est censé connaître parfaitement les difficultés de tous ordres que
soulèvent les problèmes d'alimentation en eau potable, ou à usage industriel ou
agricole, dans le périmètre couvert par le permis initial tel que défini à l'article 2 du
présent Cahier des Charges .

2. L'Entrepreneur pourra, s'il le demande, souscrire des abonnements temporaires ou
permanents aux réseaux publics de distribution d'eau potable ou à usage industriel,
dans la limite de ses besoins légitimes, et dans la limite des débits que ces réseaux
peuvent assurer.

Les abonnements seront consentis suivant les clauses, conditions générales et tarifs
applicables pour les réseaux publics concernés .

Les branchements seront établis sur la base de projets approuvés par les services
compétents du Ministère de l'Agriculture à la demande du Titulaire et à ses frais, suivant
les clauses et conditions techniques applicables aux branchements dans le domaine.

3. Lorsque l'Entrepreneur aura besoin d'assurer temporairement l'alimentation de ses
chantiers et notamment de ses sondages en eau, et lorsque les besoins légitimes de
l'Entrepreneur ne pourront pas être satisfaits d'une façon économique par un
branchement sur un point d'eau public existant ou un réseau public de distribution
d'eau, l'AUTORITE CONCEDANTE s'engage à lui donner toutes facilités d'ordres
technique et administratif, dans le cadre des dispositions prévues par le Code des Eaux
en vigueur, et sous réserve des droits qui pourront être reconnus à des tiers pour
effectuer les travaux nécessaires de captage et d'adduction des eaux du domaine public.

Les ouvrages de captage exécutés par l'Entrepreneur en application des autorisations
visées ci-dessus, feront retour à l'Etat sans indemnité, tels qu'ils se trouvent lorsque
l'Entrepreneur aura cessé de les utiliser. Les ouvrages d'adduction ne sont pas
concernés par la présente disposition.

Lorsque l'Entrepreneur aura besoin d'assurer d'une manière permanente l'alimentation
de ses chantiers ou de ses installations annexes, et dans le cas où il ne peut obtenir que
ses besoins légitimes soient satisfaits d'une manière suffisante, économique, durable et
sûre par un branchement sur un point d'eau public existant ou un réseau public de
distribution d'eau, les parties conviennent de se concerter pour rechercher la manière de
satisfaire les besoins légitimes de l'Entrepreneur.

ion. 4 ang

7

Ne
L'Entrepreneur s'engage à se soumettre à toutes les règles et disciplines d'utilisation qui
lui seraient prescrites par l'AUTORITE CONCEDANTE en ce qui concerne les eaux qu'il
pourrait capter, et qui appartiendraient à un système aquifère déjà catalogué et identifié
dans l'inventaire des ressources hydrauliques de la Tunisie.

Si, par contre, les forages de l'Entrepreneur aboutissent à la découverte d'un système
aquifère nouveau, non encore catalogué ni identifié dans l'inventaire des ressources
hydrauliques et n'ayant pas de communication avec un autre système aquifère déjà
reconnu, l'AUTORITE CONCEDANTE réservera à l'Entrepreneur une priorité dans
l'attribution des autorisations ou des concessions de captage dans ledit système.

Néanmoins, il est bien entendu que cette priorité ne saurait faire obstacle à l'intérêt
général, ni s'étendre au-delà des quantités d'eau nécessaires à l'alimentation des
installations de l'Entrepreneur et de leurs annexes.

Avant l'abandon de tout forage de recherche par l'Entrepreneur, l'AUTORITE
CONCEDANTE pourra obliger celui-ci à procéder au captage, de toute nappe d'eau jugée
exploitable, étant entendu que les dépenses engagées à ce titre seront à la charge de
l'Etat Tunisien .

ARTICLE 23 : Dispositions applicables aux voies ferrées

L'Entrepreneur , pour la desserte de ses chantiers, de ses pipe-lines, de ses dépôts et de
ses postes d'embarquement, pourra aménager à ses frais des embranchements de voies
ferrées particuliers et les raccorder aux réseaux ferrés publics.

Les projets d'exécution de ces embranchements seront établis par l'Entrepreneur
conformément aux conditions de sécurité et aux conditions techniques applicables aux
réseaux publics tunisiens. Ces projets seront approuvés par l'AUTORITE CONCEDANTE
après enquête parcellaire.

L'AUTORITE CONCEDANTE se réserve le droit de modifier les tracés proposés par
l'Entrepreneur, pour tenir compte des résultats de l'enquête parcellaire et pour raccorder
au plus court et selon les règles de l'art les installations de l'Entrepreneur aux réseaux
publics .

ARTICLE 24 : Dispositions applicables aux installations de chargement et de
déchargement maritime

1. Lorsque le Titulaire et l'Entrepreneur auront à résoudre un problème de chargement
ou de déchargement maritime, ils se concerteront avec l'AUTORITE CONCEDANTE pour
arrêter, d'un commun accord, les dispositions susceptibles de satisfaire leurs besoins
légitimes .

La préférence sera donnée à toute solution comportant l'utilisation d'un port ouvert au
commerce sauf cas exceptionnels où la solution la plus économique serait d'aménager
un tel poste de chargement ou de déchargement en rade foraine.

es 4 at
2. L'AUTORITE CONCEDANTE s'engage à donner toute facilité au Titulaire et à
l'Entrepreneur dans les conditions prévues par la législation en vigueur sur la police des
ports maritimes et par les règlements particuliers des ports de commerce de la Tunisie,
et sur un même pied d'égalité que les autres exploitants d'hydrocarbures pour qu'ils
puissent disposer le cas échéant :

- des plans d'eau du domaine public des ports,

- d'un nombre adéquat de postes d'accostage susceptibles de recevoir sur ducs
d’albe, les navires-citernes usuels,

- des terre-pleins du domaine public des ports nécessaires à l'aménagement
d'installations de transit ou de stockage .

3. Si la solution adoptée est celle d'un poste de chargement ou de déchargement en
rade foraine, les installations (y compris les pipe-lines flottants) seront construites,
balisées et exploitées par l'Entrepreneur à ses frais sous le régime de l'autorisation
d'occupation temporaire du domaine public maritime .

Les dispositions adoptées et les règlements d'exploitation seront approuvés par
l'AUTORITE CONCEDANTE sur proposition de l'Entrepreneur.

ARTICLE 25 : Dispositions applicables aux centrales électriques

Les centrales électriques installées par l'Entrepreneur ainsi que ses réseaux de
distribution d'énergie sont considérés comme des dépendances légales de l'entreprise et
seront assujettis à toutes les réglementations et à tous les contrôles appliqués aux
installations de production et de distribution d'énergie similaires.

L'Entrepreneur produisant de l'énergie électrique pour l'alimentation de ses chantiers,
pourra céder au prix de revient tout excédent de puissance par rapport à ses besoins
propres à un organisme désigné par l'AUTORITE CONCEDANTE.

ARTICLE 26 : Substances minérales autres que les Hydrocarbures liquides ou gazeux

Si l'Entrepreneur, à l'occasion de ses recherches ou de ses exploitations
d'hydrocarbures, était amené à extraire des substances minérales autres que les
hydrocarbures liquides ou gazeux, sans pouvoir séparer l'extraction des hydrocarbures,
l'AUTORITE CONCEDANTE, le Titulaire et l'Entrepreneur se concerteront pour examiner
si lesdites substances minérales doivent être séparées et conservées.

Toutefois, l'Entrepreneur ne sera pas tenu d'exploiter, de séparer et de conserver les
substances autres que les hydrocarbures liquides ou gazeux si leur séparation et leur
conservation constituent des opérations trop onéreuses ou trop difficiles.

-26-

ARTICLE 27 : Installations diverses

Ne seront pas considérées comme des dépendances légales de l'entreprise de
l'Entrepreneur :

- les installations de traitement des hydrocarbures liquides, solides ou gazeux et
en particulier les raffineries,

- les installations de distribution au public de combustibles liquides ou gazeux .

Par contre, seront considérées comme des dépendances légales de l'entreprise de
l'Entrepreneur les installations de premier traitement des hydrocarbures extraits ,
aménagés par lui en vue de permettre le transport et la commercialisation desdits
hydrocarbures et notamment les installations de « dégazolinage » des gaz bruts .

TITRE V
SURVEILLANCE ET CONTROLE

ARTICLE 28 : Documentation fournie à l’Entrepreneur par l'AUTORITE CONCEDANTE

L'AUTORITE CONCEDANTE fournira à l'Entrepreneur la documentation qui se trouve en
sa possession et concernant :

- le cadastre et la topographie ,

- la géologie générale,

- la géophysique,

-__ l'hydrologie et l'inventaire des ressources hydrauliques ,
- les forages.

Cependant l'AUTORITE CONCEDANTE ne lui fournira pas des renseignements ayant un
caractère secret du point de vue de la Défense Nationale ou des renseignements fournis
par les titulaires de permis et/ou de concessions en cours de validité et dont la
divulgation à des tiers ne peut être faite sans l'assentiment des intéressés.

ARTICLE 29 : Contrôle technique

L'Entrepreneur sera soumis à la surveillance de l'AUTORITE CONCEDANTE suivant les
dispositions prévues au Code des Hydrocarbures dans les conditions précisées aux
Articles 31 à 44 ci-après.

ARTICLE 30 : Application du Code des Eaux

L'Entrepreneur, tant pour ses travaux de recherche que pour ses travaux d'exploitation,
se conformera aux dispositions de la législation tunisienne en vigueur relatives aux eaux

-27- & AN
nf

du domaine public et dans les conditions précisées par les dispositions du présent Cahier
des Charges.

Les eaux que l'Entrepreneur pourrait découvrir au cours de ses travaux restent classées
dans le domaine public. Elles ne sont susceptibles d'utilisation permanente, par lui,
qu'en se conformant à la procédure d'autorisation ou de concession prévue au Code des
Eaux.

L'Entrepreneur prendre toutes mesures appropriées qui seront concertées avec les
services compétents du Ministère de l'Agriculture en vue de protéger les nappes
aquifères.

Le Ministère de l'Agriculture se réserve le droit d'arrêter ou d'interdire tout forage si les
dispositions prises ne sont pas susceptibles d'assurer la conservation des nappes
artésiennes.

L'Entrepreneur sera tenu de communiquer aux services compétents du Ministère de
l'Agriculture tous les renseignements qu'il aura pu obtenir à l'occasion de ses forages sur
les nappes d'eau rencontrées par lui (position, niveau statique, analyses, débit) dans les
formes que lui seront prescrites .

ARTICLE 31 : Accès aux chantiers

L'AUTORITE CONCEDANTE pourra, à tout moment, déléguer sur les chantiers de
l'Entrepreneur, et à la charge de celui-ci, un agent qui aura libre accès à toutes les
installations et à leurs dépendances légales en vue de s'assurer du progrès des travaux,
procéder aux mesures et jaugeages des hydrocarbures et, d'une façon générale, vérifier
que les droits et intérêts de l'AUTORITE CONCEDANTE sont sauvegardées .

ARTICLE 32 : Obligation de rendre compte des travaux

a. L'Entrepreneur adressera à l'AUTORITE CONCEDANTE, trente (30) jours au moins
avant le commencement des travaux :

- Le programme de prospection géophysique projeté qui doit comprendre
notamment une carte mettant en évidence le maillage à utiliser ainsi que le
nombre de kilomètres à acquérir et la date du commencement des opérations et
leurs durées approximatives ;

- Un rapport d'implantation pour tout forage de recherche et un programme relatif
à chaque forage de développement .

Le rapport d'implantation précisera :
- les objectifs recherchés par le forage et les profondeurs prévues ,

-_ l'emplacement du forage projeté, défini par ses coordonnées géographiques avec
un extrait de carte annexé,
à
mn &wé

Je 1e
- la description sommaire du matériel employé,

- les prévisions géologiques relatives aux terrains traversés,

- le programme minimum des opérations de carottage et de diagraphies,
- le programme envisagé pour les tubages,

- les dispositions envisagées pour l'alimentation en eau,

- éventuellement les procédés que l'Entrepreneur compte utiliser pour mettre en
exploitation le ou les forage(s).

b. L'Entrepreneur adressera à l'AUTORITE CONCEDANTE, un rapport journalier sur
l'avancement de ses travaux en cours tels que campagne sismique , forages et
constructions .

Il devra remettre dès que possible une copie des enregistrements réalisés.
c. Le carnet de forage

L'Entrepreneur est tenu de tenir sur tout chantier de forage un carnet paginé et
paraphé, d'un modèle agréé par l'AUTORITE CONCEDANTE où seront notées au fur et à
mesure des travaux, sans blanc ni grattage, les conditions d'exécution de ces travaux et
en particulier :

- la nature et le diamètre de l'outil ;
-_ l'avancement du forage ;
- les paramètres de forage ;

- la nature et la durée des manœuvres et opérations spéciales telles que carottage,
alésage, changement d'outils et instrumentation ;

- les indices et incidents significatifs de toute nature.
Ce carnet sera tenu sur place à la disposition des agents de l'AUTORITE CONCEDANTE.

ARTICLE 33 : Contrôle technique des forages

1. En dehors des opérations de carottage et de contrôle du forage prévues dans le
rapport d'implantation visé à l’article 32 ci-dessus, l'Entrepreneur devra exécuter toutes
les mesures appropriées afin de déterminer les caractéristiques des terrains traversés.

2. Une collection des déblais de forage et des éventuelles carottes sera constituée par
l'Entrepreneur et tenue par lui en un lieu convenu à l'avance, à la disposition de
l'AUTORITE CONCEDANTE .

L'Entrepreneur aura le droit de prélever sur les carottes et les déblais de forages les
échantillons dont il aura besoin pour effectuer, ou faire effectuer, des analyses et des

examens.
-29- # À 0

l'q

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne portera que sur une
fraction de carottes et déblais correspondant à une même caractéristique, de telle
manière que le reste de l'échantillon puisse demeurer dans la collection et être examiné
par les agents de l'AUTORITE CONCEDANTE. A défaut et sauf impossibilité, l'échantillon
unique ne sera prélevé qu'après avoir été examiné par un représentant qualifié de
l'AUTORITE CONCEDANTE.

Dans le cas où cet examen préalable serait impossible, un compte rendu spécial en sera
fait à l'AUTORITE CONCEDANTE.

En outre, si l'échantillon unique n'a pas été détruit, il sera réintégré dans la collection
par le Titulaire ou par l'AUTORITE CONCEDANTE après avoir subi les examens et
analyses. L'Entrepreneur conservera soigneusement le reste des déblais et carottes pour
que l'AUTORITE CONCEDANTE puisse à son tour prélever des échantillons pour sa
collection et ses propres examens et analyses.

Toutes les carottes et tous les déblais de forage qui resteront après les prises
d'échantillons visées ci-dessus seront conservés par l'Entrepreneur aussi longtemps qu'il
le jugera utile. Ils seront mis par lui à la disposition de l'AUTORITE CONCEDANTE au
plus tard à l'expiration du Permis.

3. L'Entrepreneur informera l'AUTORITE CONCEDANTE, dans un délai suffisant pour que
celle-ci puisse s'y faire représenter, de toutes opérations importantes telles que
diagraphies , tubage , cimentation et essais de mise en production.

L'Entrepreneur avisera l'AUTORITE CONCEDANTE de tout incident grave susceptible de
compromettre la poursuite d'un forage ou de modifier de façon notable les conditions de
son exécution.

4. L'Entrepreneur fournira à l'AUTORITE CONCEDANTE une copie des rapports sur les
examens faits sur les carottes et les déblais de forage ainsi que sur les opérations de
forage, y compris les activités spéciales mentionnées au paragraphe 3 du présent
Article.

ARTICLE 34 : Arrêt d'un forage

L'Entrepreneur ne pourra arrêter définitivement un forage qu'après en avoir avisé
l'AUTORITE CONCEDANTE. Sauf circonstances particulières, cet avis devra être
donné au moins soixante douze (72) heures à l'avance.

L'Entrepreneur devra soumettre, qu'il s'agisse d'un abandon définitif ou d'un abandon
provisoire d'un forage, un programme qui devra être conforme à la réglementation
technique en vigueur ou, à défaut, aux normes les plus récentes publiées par
l'American Petroleum Institute .

Toutefois, si l'AUTORITE CONCEDANTE n'a pas fait connaître ses observations dans les
soixante douze (72) heures qui suivent le dépôt du programme d'abandon du forage par
l'Entrepreneur celui-ci sera censé avoir été accepté.

-30-
ARTICLE 35 : Compte rendu de fin de forage

L'Entrepreneur adressera à l'AUTORITE CONCEDANTE dans un délai maximum de trois
(3) mois après la fin de tout forage, un rapport final , dit "compte rendu de fin de
forage".

Le compte rendu de fin de forage comprendra notamment :

a. Une copie du profil complet dudit forage, donnant la coupe des terrains traversés, les
observations et mesures faites pendant le forage, le profil des tubages restant dans le
puits, les diagraphies et les résultats des essais de production.

b. Un rapport qui contiendra les renseignements géophysiques et géologiques se
référant directement au forage considéré.

ARTICLE 36 : Essais des forages

1. Si au cours d'un forage, l'Entrepreneur juge nécessaire d'effectuer un essai sur une
couche de terrain qu'il croit susceptible de produire des hydrocarbures, il en avisera
l'AUTORITE CONCEDANTE au moins vingt-quatre (24) heures avant de commencer un
tel essai.

2. En dehors des exceptions prévues aux paragraphes 3 et 5 du présent Article,
l'initiative d'entreprendre ou de renouveler un essai appartiendra à l'Entrepreneur.

3. Pendant l'exécution d'un forage, et à la demande du représentant dûment qualifié de
l'Autorité Concédante, l’Entrepreneur sera tenu de faire l'essai de toute couche de
terrain susceptible de contenir des hydrocarbures , à la condition toutefois qu'un tel
essai puisse être exécuté sans nuire à la marche normale des travaux de l'Entrepreneur.

4. Dans le cas où l'exécution , ou la répétition de l’un des essais effectués à la demande
de l'AUTORITE CONCEDANTE , et malgré l'avis contraire de l'Entrepreneur , occasionne
à l'Entrepreneur une perte où une dépense , une telle perte ou dépense serait à la
charge :

- de l'Entrepreneur, si ledit essai révèle une découverte potentiellement
exploitable ,

- de l'AUTORITE CONCEDANTE, si ledit essai ne conduit pas à une découverte
potentiellement exploitable .

5. Lorsque les opérations de forage d'un puits de développement conduisent
raisonnablement à supposer l'existence d'une zone minéralisée en hydrocarbures
suffisamment importante et non encore reconnue, l'Entrepreneur sera tenu de prendre
toutes les mesures techniquement utiles pour compléter la reconnaissance de cette
zone.

-31- € A7

Y
ARTICLE 37 : Compte rendu et programme annuels

Avant le 1er Avril de chaque année, l'Entrepreneur sera tenu de fournir un compte
rendu général de son activité pendant l'année précédente conformément aux
dispositions du Code des Hydrocarbures.

Ce compte rendu indiquera les résultats obtenus pendant l'année considérée ainsi que
les dépenses de recherche et d'exploitation engagées par l'Entrepreneur.

Ce compte rendu sera établi dans les formes qui seront concertées à l'avance entre
l'AUTORITE CONCEDANTE et l'Entrepreneur.

ARTICLE 38 : Exploitation méthodique d'un gisement

Toute exploitation d'un gisement devra être rationnelle et conduite suivant les règles de
l'art et les saines pratiques de l'industrie pétrolière .

Sa mise en oeuvre doit assurer un niveau de production optimum garantissant une
récupération maximale des hydrocarbures .

Trois mois au moins avant de commencer l'exploitation régulière d'un gisement,
l'Entrepreneur devra porter à la connaissance de l'AUTORITE CONCEDANTE le schéma
d'exploitation. Ce schéma devra comporter la destination finale de chacun des effluents.

Dans les puits produisant des hydrocarbures liquides, la production de gaz devra être
aussi réduite que possible, dans les limites permises pour une récupération optimale des
liquides. Dans les puits ne produisant que du gaz, il est interdit de laisser débiter le gaz
en dehors du circuit d'utilisation.

Des dérogations aux règles ci-dessus pourront être accordées par l'AUTORITE
CONCEDANTE à la demande dûment justifiée et motivée de l'Entrepreneur,

Toute modification importante apportée aux dispositions du schéma initial sera
immédiatement portée à la connaissance de l'AUTORITE CONCEDANTE.

ARTICLE 39 : Contrôle des puits de production

L'Entrepreneur disposera sur chaque puits, ou chaque groupe de puits producteurs, des
appareils permettant de suivre régulièrement, d'une manière non équivoque, et
conforme aux usages suivis dans l'industrie du pétrole et du gaz, les paramètres de
production de ces puits .

Tous les documents concernant ces contrôles seront mis à la disposition de l'AUTORITE
CONCEDANTE. Sur demande de celle-ci, l’Entrepreneur lui en fournira des copies.

ARTICLE 40 : Conservation des gisements

L'Entrepreneur exécutera les travaux, mesures ou essais nécessaires pour assurer la
meilleure connaissance possible du gisement .

LD
L'Entrepreneur pourra être rappelé par l'AUTORITE CONCEDANTE à l'observation des
règles de l'art et en particulier, il sera tenu de régler et éventuellement de réduire le
débit des puits, de façon à ce que l'évolution régulière du gisement ne soit pas
perturbée.

ARTICLE 41 : Coordination des recherches et des exploitations faites dans un même
gisement par plusieurs exploitants différents

Si un même gisement s'étend sur les périmètres de plusieurs Concessions d'Exploitation
distinctes attribuées à des bénéficiaires différents, l'Entrepreneur s'engage à conduire
ses recherches et ses exploitations sur la partie du gisement qui le concerne en se
conformant à un plan d'ensemble.

Ce plan d'ensemble sera établi dans les conditions définies ci-après :

1. L'AUTORITE CONCEDANTE invitera chacun des Titulaires intéressés par un même
gisement à se concerter pour établir un plan unique de recherches et d'exploitation
applicable à la totalité dudit gisement.

Ce plan précisera si nécessaire, les bases suivant lesquelles les hydrocarbures extraits
seront répartis entre les Titulaires.

Il précisera, le cas échéant, les modalités suivant lesquelles sera désigné un « Comité
d’unitisation » chargé de diriger les recherches et l'exploitation en commun.

L'AUTORITE CONCEDANTE pourra se faire représenter aux séances dudit Comité.

2. A défaut d'un accord amiable entre les intéressés, intervenu dans les quatre-
vingt-dix (90) jours à partir de l'invitation faite par l'AUTORITE CONCEDANTE, ceux-ci
seront tenus de présenter à cette dernière leurs plans individuels de recherche ou
d'exploitation.

L'AUTORITE CONCEDANTE proposera à la décision du Ministre chargé des
Hydrocarbures un arbitrage portant sur le plan unique de recherche ou d'exploitation,
les bases de répartition des hydrocarbures, et la création éventuelle d'un Comité
d'unitisation.

3. Sauf s'il en résulte un préjudice grave pour l'un des Titulaires intéressés, la décision
arbitrale devra essayer de se rapprocher le plus possible des propositions qui sont faites
par un Titulaire ou un groupe de Titulaires, représentant au moins les trois quarts des
intérêts en cause, en tenant compte notamment des réserves en place.

L'appréciation des intérêts et des réserves en place sera faite sur la base des données
acquises concernant le gisement au moment où sera rendue la décision arbitrale.

Le plan d'unitisation pourra être révisé à l'initiative de l'une quelconque des parties
intéressées, ou du Ministère chargé des Hydrocarbures si les progrès obtenus

ultérieurement dans la connaissance du gisement amènent à modifier l'appréciation des
intérêts en cause et des réserves en place.

s :

5
4. Les intéressés seront tenus de se conformer aux décisions arbitrales du Ministre
chargé des Hydrocarbures dès qu'elles leur auront été notifiées.

ARTICLE 42 : Obligation générale de communiquer les documents

L'Entrepreneur sera tenu de fournir à l'AUTORITE CONCEDANTE, sur sa demande, outre
les documents énumérés au présent Titre, les renseignements statistiques concernant la
production, le traitement et éventuellement le stockage et les mouvements des
hydrocarbures extraits de ses recherches et de ses exploitations , les stocks de matériel
et de matières premières, les commandes et les importations de matériel, le personnel ,
ainsi que les copies des pièces telles que cartes, plans, enregistrements, relevés ,
extraits de registres ou de comptes rendus permettant de justifier les renseignements
fournis.

ARTICLE 43 : Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans seront fournis à l'AUTORITE
CONCEDANTE en utilisant les unités de mesure ou les échelles agréées par l'AUTORITE
CONCEDANTE.

Toutefois, à l'intérieur de ses services, l'Entrepreneur pourra utiliser tout autre système
sous réserve d'en faire les conversions correspondantes au système métrique.

ARTICLE 44 : Cartes et plans

1. Les cartes et plans seront fournis par l'Entrepreneur en utilisant les fonds de cartes
ou de plans du service topographique tunisien, ou en utilisant les fonds de cartes ou de
plans établis par d'autres services topographiques à condition qu'ils soient agréés par
l'AUTORITE CONCEDANTE.

À défaut, et après que l'Entrepreneur se soit concerté avec l'AUTORITE CONCEDANTE et
le service topographique, ces cartes et plans pourront être établis par les soins et aux
frais de l'Entrepreneur , aux échelles et suivant les procédés les mieux adaptés à l'objet
recherché.

Ils seront dans tous les cas rattachés aux réseaux de triangulation et de nivellement
généraux de la Tunisie.

2. L'AUTORITE CONCEDANTE et l'Entrepreneur se concerteront pour déterminer dans
quelles conditions ce dernier pourra exécuter des travaux de levés de plans,
cartographie, photographies aériennes, restitutions photogrammétriques qui seraient
nécessaires pour les besoins de ses recherches ou de ses exploitations.

Si l’Entrepreneur confie lesdits travaux à des contractants autres que le service
topographique tunisien, il sera tenu d'assurer la liaison avec le service topographique
tunisien, de telle manière que les levés effectués lui soient communiqués et puissent
être utilisés par lui. L'Entrepreneur remettra au service topographique tunisien deux
tirages des photos aériennes levées par lui ou pour son compte.

3. L'AUTORITE CONCEDANTE, s'engage, dans la limite des restrictions et servitudes
imposées par la Défense Nationale, à donner à l'Entrepreneur toutes autorisations de
parcours et toutes autorisations de survol d'aéronefs, ou de prises de vues aériennes, lui
permettant d'exécuter les travaux topographiques en question.

TITRE VI

EXPIRATION DE LA CONCESSION ET RETOUR DES INSTALLATIONS DU
TITULAIRE À L’AUTORITE CONCEDANTE

ARTICLE 45 : Fin de la concession par arrivée à terme

1. Sans préjudice des dispositions de l’article 61 du Code des Hydrocarbures, feront
retour gratuitement à l'AUTORITE CONCEDANTE dans l'état où ils se trouvent à la fin de
la concession par arrivée à terme, les immeubles au sens de l'article 53-1 du Code des
Hydrocarbures.

Cette disposition s'applique notamment aux immeubles et aux droits réels immobiliters
suivants :

a. les terrains acquis ou loués par le Titulaire ;
b. les droits à bail, ou à occupation temporaire que détient le Titulaire .

Les baux et les contrats relatifs à toutes les locations ou occupations de terrains
devront comporter une clause réservant expressément à  l'AUTORITE
CONCEDANTE la faculté de se substituer au Titulaire.

Il en sera de même pour tous les contrats de fourniture d'énergie ou d'eau, ou de
transports spéciaux concernant les hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent Article seront dressés
contradictoirement dans les six(6) mois précédant la fin de la concession
d'exploitation .

c. les puits, sondages d'eau et bâtiments industriels ;

d. les routes et pistes d'accès, les adductions d'eau y compris les captages et les
installations de pompage, les lignes de transport d'énergie y compris les postes de
transformation, de coupure et de comptage, les moyens de télécommunications
appartenant en propre au Titulaire.

e. les bâtiments appartenant en propre au Titulaire, qu'ils soient à usage de bureaux
ou de magasins ; les habitations destinées au logement du personnel affecté à
l'exploitation et leurs annexes ; les droits à bail ou à occupation que le titulaire
peut détenir sur des bâtiments appartenant à des tiers et utilisés par lui aux fins ci-

dessus,
-35- Le
f. les embranchements particuliers de voies ferrées desservant les chantiers du
Titulaire, ou les raccordant au réseau public.

Il est cependant entendu que les installations entrant dans les catégories limitativement
énumérées ci-dessus, feront retour à l'AUTORITE CONCEDANTE si, bien que situées à
l'extérieur du périmètre de la concession, elles sont indispensables à la marche de cette
concession exclusivement.

2. Si des installations devant faire retour à l'AUTORITE CONCEDANTE dans les
conditions indiquées au présent Article étaient nécessaires ou utiles, en totalité ou en
partie, à l'exploitation d’autres concessions ou permis du Titulaire en cours de validité,
les conditions dans lesquelles ces installations seraient utilisées en commun et dans la
proportion des besoins respectifs du Titulaire et de l'AUTORITE CONCEDANTE seront
arrêtées d'un commun accord avant leur remise à l'AUTORITE CONCEDANTE.
Réciproquement , il en sera de même pour les installations du Titulaire ne faisant par
retour à l'AUTORITE CONCEDANTE et dont l'usage serait indispensable à celle-ci pour la
marche courante de l'exploitation de la concession reprise par elle .

ARTICLE 46 : Faculté de rachat des installations

1. En fin de concession par arrivée à terme, l'AUTORITE CONCEDANTE aura la faculté
de racheter pour son compte, ou le cas échéant, pour le compte d'un nouveau Titulaire
de concessions ou de permis de recherche qu'elle désignera, tout ou partie des biens
énumérés ci-après autres que ceux visés à l'article 45 ci-dessus et qui seraient
nécessaires pour la poursuite de l'exploitation et l'évacuation des hydrocarbures
extraits :

a. les consommables, les objets mobiliers et les immeubles appartenant au Titulaire ;

b. les installations et l'outillage se rattachant à l'exploitation , à la manutention et au
stockage des hydrocarbures bruts.

La décision de l'AUTORITE CONCEDANTE précisant les installations visées ci-dessus et
sur lesquelles elle entend exercer la faculté de rachat devra être notifiée au Titulaire six
(6) mois avant l'expiration de la concession correspondante .

2. Le prix de rachat correspondra à la valeur comptable nette des dits biens.

Ce prix devra être payé au Titulaire dans les deux (2) mois qui suivront l'expiration de la
concession , sous peine d'intérêts moratoires calculés au taux légal, et sans mise en
demeure préalable .

L'AUTORITE CONCEDANTE pourra en cas d'exercice de la faculté de rachat requérir du
Titulaire soit pour son propre compte, soit pour le compte du nouveau permissionnaire,
ou concessionnaire désigné par elle, que les installations en cause soient mises à sa
disposition, suivant les dispositions prévues au paragraphe 2 de l'article 45 ci-dessus.

. Æ
3. Toutefois, ne pourront être rachetés les biens visés au paragraphe 1 du présent
article lorsqu'ils sont , en totalité ou en partie seulement, nécessaires au Titulaire pour
lui permettre de poursuivre son exploitation sur l'une de ses concessions qui ne serait
pas arrivée à expiration .

ARTICLE 47 : Fin de la concession par la renonciation
Si l'Entrepreneur veut exercer son droit de renoncer à la totalité ou à une partie

seulement de l'une des concessions, il est tenu de le notifier à l'AUTORITE
CONCEDANTE au plus tard 12 mois avant la date de renonciation.

Les droits respectifs de l'AUTORITE CONCEDANTE ,du Titulaire et de l'Entrepreneur
seront réglés conformément aux dispositions prévues par le Code des Hydrocarbures et
aux articles 45 et 46 du présent cahier des charges .

En cas de renonciation partielle à la concession, les dispositions du Code des
Hydrocarbures et du présent Cahier des Charges continueront à régir le reste de la
concession .

ARTICLE 48 : Obligation de maintenir les ouvrages en bon état

Jusqu'à la fin de la concession, l'Entrepreneur sera tenu de maintenir les bâtiments , les
ouvrages de toute nature, les installations pétrolières et les dépendances légales en bon
état d'entretien et d'exécuter en particulier les travaux d'entretien des puits existants et
de leurs installations de pompage et de contrôle .

ARTICLE 49 : Pénalités en cas de retard dans la remise des installations

Dans les cas prévus à l'article 45 ci-dessus, tout retard résultant du fait du Titulaire dans
la remise de tout ou partie des installations revenant à l'AUTORITE CONCEDANTE
ouvrira à cette dernière le droit au paiement d'une astreinte égale à un pour cent (1%)
de la valeur des installations non remises, par mois de retard, et après mise en demeure
non suivie d'effet dans le délai d'un mois.

ARTICLE 50 : Fin de la concession par déchéance

Si l'un des cas de déchéance prévus par l’artice 57 du Code des Hydrocarbures se
réalise, le Ministre chargé des hydrocarbures mettra l'Entrepreneur en demeure de
régulariser sa situation dans un délai qui ne pourra excéder six (6) mois.

Si l'Entrepreneur en cause n'a pas régularisé sa situation dans le délai imparti, ou s’il n'a
pas fourni une justification satisfaisante, la déchéance sera prononcée.

Dans ce cas, la concession , les immeubles et meubles s'y rapportant visés à l'article 53
du Code des Hydrocarbures feront retour gratuitement à l'AUTORITE CONCEDANTE.

nue Li A
ARTICLE 51 : Responsabilité de l’Entrepreneur vis-à-vis des tiers

A l'expiration de la concession par arrivée à terme , en cas de renonciation, ou en cas de
déchéance, l'Entrepreneur devra souscrire une assurance couvrant pendant un délai de
dix ans (10) les risques résultant de son activité et susceptibles d'apparaître après retour
de la dite Concession à l'AUTORITE CONCEDANTE .

TITRE VII
CLAUSES ECONOMIQUES

ARTICLE 52 : Réserves d’hydrocarbures pour les besoins de l'économie tunisienne

1. Le droit d'achat par priorité d'une part de la production des hydrocarbures liquides
extraits par le Titulaire de ses concessions en Tunisie sera exercé pour couvrir les
besoins de la consommation intérieure tunisienne et ce, conformément aux dispositions
du Code des Hydrocarbures et des dispositions ci-après :

i. L'obligation du Titulaire de fournir une part de la production pour couvrir les
besoins de la consommation intérieure tunisienne sera indépendante de la
redevance proportionnelle à la production prévue à l'article 101 du Code des
Hydrocarbures ;

i. Si le Titulaire produit plusieurs qualités de pétrole brut, le droit d'achat portera sur
chacune de ces qualités, sans pouvoir excéder , sauf accord formel de
l'Entrepreneur, le maximum prévu par le Code des Hydrocarbures pour chacune
d'elles.

2. La livraison pourra être effectuée au choix du Titulaire, sous forme de produits finis.
Dans le cas de livraison en produits finis obtenus par raffinage effectué en Tunisie, la
livraison sera faite à l'AUTORITE CONCEDANTE à la sortie de la raffinerie.

La qualité et les proportions des produits raffinés à livrer seront déterminées en fonction
des résultats que donneraient les hydrocarbures bruts du Titulaire s'ils étaient traités
dans une raffinerie tunisienne, ou, à défaut, dans une raffinerie du littoral de l'Europe .

Les prix seront déterminés par référence à ceux des produits de même nature qui
seraient importés en Tunisie dans des conditions normales, réduits d'un montant calculé
de manière à correspondre à une réduction de dix pour cent (10%) de la valeur du
pétrole brut à partir duquel ils auront été raffinés, valeur calculée conformément aux
dispositions du Code des Hydrocarbures .

Toutefois, cette réduction ne s'appliquera pas pour ceux de ces produits qui sont
destinés à l'exportation. L'AUTORITE CONCEDANTE s'engage à donner toutes facilités
afin de permettre au Titulaire de créer une raffinerie dont les produits seront destinés à
l'exportation et/ou une usine de liquéfaction de gaz naturel et/ou des usines de
pétrochimie traitant les hydrocarbures ou leurs dérivés .

e. Æ à
ARTICLE 53 : Prix de vente des hydrocarbures

Pour les hydrocarbures liquides, le Titulaire et l’Entrepreneur seront tenus d'appliquer
un prix de vente à l'exportation qui ne doit pas être inférieur au « prix de vente
normal » défini ci-après, tout en leur permettant de trouver un débouché pour la totalité
de leur production.

Le « prix de vente normal » d'un hydrocarbure liquide au sens du présent Cahier des
Charges sera celui qui, compte tenu des autres facteurs entrant en ligne de compte tels
que les assurances et le fret, donnera, sur les marchés qui constituent un débouché
normal pour la production tunisienne, un prix comparable à celui des hydrocarbures
liquides d'autres provenances concourant également au ravitaillement normal des
mêmes marchés et de qualité comparables.

Pour les hydrocarbures gazeux , le Titulaire et l'Entrepreneur sont tenus d'appliquer un
prix de vente à l'exportation qui ne sera pas inférieur au prix de vente normal .

Le prix de vente normal sera celui obtenu par le Titulaire et l'Entrepreneur dans leurs
contrats de vente de gaz.

Les cours considérés pour la détermination du prix de vente normal seront les cours
normalement pratiqués dans les transactions commerciales régulières, à l'exclusion
des :

- Ventes directes ou indirectes du vendeur par l'entremise de courtiers à une société
affiliée.

-_ Echanges, transactions par troc ou impliquant des restrictions, ventes forcées et en
général toutes ventes d'hydrocarbures motivées entièrement ou en partie par des
considérations autres que celles prévalant normalement dans une vente.

- Ventes résultant d'accords entre gouvernements ou entre gouvernements et
sociétés étatiques.

TITRE VIII
DISPOSITIONS DIVERSES

ARTICLE 54 : Personnel de l’Entrepreneur

L'Entrepreneur est tenu de se soumettre à la législation et à la réglementation en
vigueur en Tunisie en ce qui concerne le travail et la prévoyance sociale.

L'Entrepreneur sera tenu de s'adresser aux bureaux de placement pour l'embauche de
la main d'œuvre non spécialisée ou de la main-d'œuvre qualifiée susceptible d'être
recrutée en Tunisie.

. .
|

s A mg

g”

Q
Il sera tenu d'admettre les candidatures qualifiées présentées par lesdits bureaux.

La proportion des tunisiens dans l'effectif total de l'Entrepreneur sera soumise à
l'approbation de l'AUTORITE CONCEDANTE étant entendu, que ladite proportion sera
déterminée en tenant compte de la nature de l’activité de l'Entrepreneur en cours et des
dispositions de l’article 62.2. du Code des Hydrocarbures.

ARTICLE 55 : Défense Nationale et Sécurité du Territoire

L'Entrepreneur sera tenu de se soumettre aux mesures prises par les autorités civiles ou
militaires en matière de Défense Nationale et de Sécurité du Territoire de la République
Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre l'application de certaines
clauses du présent Cahier des Charges et de la Convention à laquelle celui-ci est
annexé.

Néanmoins, les avantages permanents que confèrent à l'Entrepreneur le présent Cahier
des Charges et la Convention à laquelle celui-ci est annexé, subsisteront et ne seront
pas modifiés quant au fond.

L'Entrepreneur ne pourra exercer d'autres recours en indemnité à l'occasion des
décisions visées ci-dessus, que ceux qui seront ouverts par la législation en vigueur à
toute entreprise tunisienne susceptible d'être lésée par une mesure analogue.

ARTICLE 56 : Cas de force majeure

L'Entrepreneur n'aura pas contrevenu aux obligations résultant du présent Cahier des
Charges, s'il justifie que le manquement aux dites obligations est motivé par un cas de
force majeure et ce, conformément à l'article 62.1 du Code des Hydrocarbures.

Est considéré comme cas de force majeure tout évènement extérieur présentant un
caractère à la fois imprévisible et irrésistible empêchant la partie qui en est affectée
d'exécuter tout ou partie des obligations mises à sa charge par la Convention et le
Cahier des Charges tels que :

1.tous phénomènes naturels y compris les inondations, incendies, tempêtes,
explosions, foudres, glissements de terrain ou tremblements de terre dont
l'intensité est inhabituelle au pays ;

2. guerre, révolution, révolte, émeute ou blocus ;
3. grèves à l'exception de celles du personnel de l'Entrepreneur;
4. restrictions gouvernementales.

Les retards dus à un cas de force majeure n'ouvriront à l'Entrepreneur aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d'égale durée de la
validité du Permis ou des Concessions d'Exploitation sur lesquels ces retards se sont
produits.
ARTICLE 57 : Communication de documents pour contrôle

L'Entrepreneur aura l'obligation de mettre à la disposition de l'AUTORITE CONCEDANTE
tous documents utiles pour la mise en oeuvre du contrôle par l'Etat, des obligations
souscrites par l'Entrepreneur dans le présent Cahier des Charges et dans la Convention
à laquelle il est annexé.

ARTICLE 58 : Copies des documents

L'Entrepreneur devra remettre au Ministère chargé des Hydrocarbures un (1) mois au
plus tard après la signature de la Convention, sept (07) copies de ladite Convention,
du Cahier des Charges et des pièces y annexées telles qu'enregistrées.

Il en sera de même pour tous les avenants et actes additionnels qui interviendraient
ultérieurement et se rattachant à la présente Convention et au présent Cahier des
Charges.

Fait à Tunis le, errre 1 9.DEC. 2009
en sept (07) exemplaires originaux

Pour l'ETAT TUNISIEN

Le

Afif CHELBI

Ministre de l'Industrie, de l'Energie et des Petites et Moyennes Entreprises

Pour l'Entreprise Tunisienne Pour THETHYS OIL & MINING Inc
d'Activités Pétrolières

Khaled BECHEIKH Gabriel C. BARZESCU

Président Directeur Géné Directeur Général

Lg
| 2
Fr L Æ is
jA @&i
ANNEXE B

PROCEDURE DES CHANGES
PROCEDURE DES CHANGES

PROCEDURE CONCERNANT LE CONTROLE DES CHANGES
APPLICABLE AU PERMIS MAHDIA

Les opérations de change relatives aux activités de recherche et d'exploitation
d'hydrocarbures de TETHYS OIL & MINING INC. ci-après dénommée "LA SOCIETE"
seront régies par la réglementation des changes , par les dispositions du Code des
Hydrocarbures et par les dispositions suivantes :

A. Sociétés non résidentes :

1. LA SOCIETE est autorisée à payer en devises étrangères, directement sur ses (leurs)
propres disponibilités se trouvant à l'extérieur de la Tunisie, toutes dépenses de
recherche et d'exploitation sous réserve des dispositions suivantes:

- LA SOCIETE s'engage à payer intégralement en Dinars les entreprises résidentes
en Tunisie ;

- Elle pourra payer en devises étrangères, les entreprises étrangères non résidentes
en Tunisie, spécialisées dans la recherche et l'exploitation des hydrocarbures pour
les besoins des contrats conclus dans le cadre de la présente Convention. Dans le
cas où ces entreprises seraient intégralement payées à l'étranger, elles doivent
s'engager à rapatrier en Tunisie les sommes nécessaires à leurs dépenses locales.

2. LA SOCIETE s'engage à transférer en Tunisie durant les phases de recherche et de
développement les devises nécessaires afin de faire face à ses dépenses en Dinars.

3. La SOCIETE est tenue conformément à l'Article 44 du Code des Assurances
promulgué par la loi N°92-24 du 09 Mars 1992 et des textes qui le complètent et le
modifient de souscrire en Tunisie les polices d'assurances relatives à ses activités en
Tunisie.

Elle pourra librement encaisser, disposer et réexporter en devises étrangères sa quote-
part des paiements de compagnies d'assurance obtenues en compensation de sinistres
sous les conditions suivantes :

- Si les installations endommagées sont réparées ou remplacées, les montants
dépensés à ce titre seront remboursés en devises étrangères et/ou en Dinars
Tunisiens, conformément aux dépenses réellement engagées.

Le À anÉ
- Si les installations endommagées n'ont été ni réparées, ni remplacées, les
remboursements s'effectueront dans les mêmes monnaies que celles des
investissements initiaux et dans les mêmes proportions.

- Les indemnités d'assurances reçues en compensation de paiements ou
d'investissements réalisés en Dinars Tunisiens seront effectuées en Dinars
Tunisiens. Le produit de ces indemnités pourra être affecté pour la couverture
des dépenses locales.

4. En ce qui concerne le salaire payé aux personnes de nationalité étrangère qui sont
employées par l'Entrepreneur en Tunisie, une partie raisonnable de ce salaire sera
payée en Dinars en Tunisie et le solde, auquel s'ajouteront les charges pour avantages
sociaux, qui sont payables par ces personnes dans le pays où elles ont leur domicile,
pourra être payé hors de la Tunisie en devises étrangères.

Les personnes de nationalité étrangère employées par des contractants et sous-
contractants de l'Entrepreneur pour une période n'excédant pas six (6) mois, pourront
être payées hors de Tunisie en devises étrangères dans le cas où leurs frais de séjour
en Tunisie sont pris en charge par leur employeur.

Après cette période de six (6) mois, elles bénéficieront du même traitement que celui
accordé aux employés de l'Entrepreneur en vertu du paragraphe précédent.

Il reste entendu que tous les employés étrangers de l'Entrepreneur et de ses
contractants et sous-contractants qui sont employés en Tunisie seront soumis à
l'imposition sur le revenu en Tunisie conformément à la législation en vigueur.

5. La Société ne pourra recourir à aucune forme de financement provenant des banques
résidentes en Tunisie, sauf pour les cas de découverts de courte durée dus à des
retards dans les opérations de conversion en Dinars des devises disponibles en Tunisie.

6. La Société demandera en premier lieu le transfert des soldes créditeurs en Dinars. Si
le transfert n'est pas effectué dans le mois qui suit la demande, à la suite d'un avis
motivé contraire de la Banque Centrale de Tunisie concernant telle ou telle partie du
solde créditeur en Dinars de la Société, seul le montant contesté ne pourra faire l'objet
de transfert ou de retenues sur les rapatriements subséquents. Le montant contesté
sera alors soumis dans le mois qui suit l'avis motivé de la Banque Centrale de Tunisie, à
une commission de conciliation composée de trois (3) membres, le premier représentant
la Banque Centrale de Tunisie, le second représentant la Société et le troisième nommé
par les deux Parties et qui devra être d'une nationalité différente de celle des deux
Parties.

L'avis de la commission liera les parties et devra être formulé dans les quatre (4) mois
qui suivent l'avis motivé de la Banque Centrale de Tunisie.

Ces dispositions seront valables pendant toute la durée de la présente convention et de
tous les avenants et actes additionnels qui interviendraient ultérieurement.
B. Sociétés résidentes :

Toute société résidente partie ou qui deviendrait partie à la présente Convention et ses
annexes, s'engage à respecter la réglementation tunisienne de change telle
qu'aménagée par les dispositions suivantes :

La SOCIETE est autorisée à se faire ouvrir par les intermédiaires agréés des
comptes professionnels en devises. Ces comptes seront alimentés jusqu'à 100 %
de ses recettes en devises et fonctionneront conformément à la réglementation de
change en vigueur ;

La SOCIETE peut effectuer librement tous transferts afférents à des règlements de
ses dépenses courantes engagées en devises pour son approvisionnement en
biens et services dans le cadre de ses activités de recherche et d'exploitation, ainsi
que pour la distribution de dividendes revenant à ses associés non résidents, en
domiciliant auprès d'un ou plusieurs intermédiaires agréés toutes ses
opérations en la matière. L'intermédiaire agréé est tenu à ce titre d'adresser à la
Banque Centrale une fiche d’information appuyée des justificatifs appropriés lors
de chaque transfert effectué.

La SOCIETE peut acheter librement en dinars tunisiens auprès des agences de
voyages installées en Tunisie sur présentation des justificatifs appropriés, les billets
prépaid au profit du personnel non résident détaché ou en mission en Tunisie à
titre d'assistance technique étrangère dans le cadre de l'exécution de la présente
Convention.

Le règlement des importations pourrait s'effectuer, lorsqu'il est exigé avant
l'arrivée de la marchandise en Tunisie sur présentation à l'intermédiaire agréé
d'une facture pro forma. Une facture définitive visée par les services de la douane
doit être fournie à l'intermédiaire agréé pour l'apurement du dossier.

Les contractuels non résidents peuvent transférer librement le montant des
économies qu'ils pourraient faire sur leurs salaires en domiciliant leurs contrats de
travail auprès d'un seul intermédiaire agréé qui est tenu à ce titre d'adresser à la
Banque Centrale de Tunisie une fiche d'information appuyée des justificatifs
appropriés lors de chaque transfert effectué.
ANNEXE C

COORDONNEES DES SOMMETS DU PERMIS
ET EXTRAIT DE CARTE

& mé
COORDONNEES DES SOMMETS DU PERMIS

1- Sommets et numéros des repères

Superficie 3780 km2 945 PE

Sommets Numéros des repères

1 476 694

2 488 694

5 488 710

4 Intersection du parallèle 710 avec la limite du plateau
continental Tuniso-Italien

5 Intersection du parallèle 626 avec la limite du plateau
continental Tuniso-Italien

6 476 626

1 476 642

8 504 642

9 504 690

10 476 690

11 476 694

EXTRAIT DE CARTE DU PERMIS

5 ms 7 os nf Lw
san ot D msg
mean
bA “aa +6 OS UD 0BLE à 2pUDNS

VIH IX

AASOWA HA SIVAAd

d

Le SI Een) vse 5!
L Cu
GA Las lo ssl = &

dr)
Taj so)Lo 3 ani

